EXHIBIT 10.4
















WOLVERINE EMPLOYEES' PENSION PLAN

(Restated As Amended Through December 13, 2001)

















--------------------------------------------------------------------------------


WOLVERINE EMPLOYEES' PENSION PLAN

TABLE OF CONTENTS

Article

Page

 

 

SECTION 1     - Introduction

1

 

1.1.

Purpose

1

 

1.2.

Plan Year

1

 

1.3.

Employers

1

 

1.4.

Administration of the Plan

1

 

1.5.

Funding of Benefits

1

 

1.6.

Plan Benefits for Members Who Retire or Terminated Employment

2

 

1.7.

Supplements

2

 

1.8.

UFCW Employees

2

 

 

 

 

SECTION 2     Membership and Retirement Dates

3

 

2.1.

Eligibility

3

 

2.2.

Membership

3

 

2.3.

Normal Retirement Date

3

 

2.4.

Early Retirement Date

3

 

2.5

Deferred Retirement Date

4

 

2.6.

Disability Retirement Date

4

 

2.7.

Retirement Date

4

 

2.8.

Maternity and Paternity Absence

4

 

2.9.

Leased Employees

4

 

 

 

 

SECTION 3     Bases of Pensions

5

 

3.1.

General

5

 

3.2.

Credited Service

5

 

3.3.

Breaks in Service

6

 

3.4.

Earnings

7

 

3.5.

Final Average Earnings

8

 

3.6.

Controlled Group Member

8

 

3.7.

Predecessor Company

8

 

3.8.

Leave of Absence

8

 

 

 

 

SECTION 4     Amount of Pension Benefits

9

 

4.1.

Normal or Deferred Retirement

9

 

4.2.

Early Retirement - Deferred Payment

10

 

4.3.

Early Retirement - Immediate Payment

12

 

4.4.

Monthly Social Security Allowance

12

 

4.5.

Actuarial Equivalent

13

 

4.6

Benefits Nonforfeitable at Normal Retirement

14

 

4.7.

Benefit Limitations

14

 

4.8.

Combined Benefit Limitations

14

 

4.9.

Deferred Retirement Minimum Benefit

15

 

4.10.

Temporary Limitation on Benefit Accrual

15

 

 

 

 



SECTION 5     Disability Pension

16

 

5.1.

Disability Pension

16

 

5.2.

Permanent Disability

16

 

5.3.

Payment of Disability Pension

16

 

5.4.

Discontinuance of Disability Pension

17



--------------------------------------------------------------------------------


 

5.5.

Charges Against Pensions and Deferred Benefits

17

 

5.6.

Reemployment After Disability

17

 

 

 

 

SECTION 6     Termination of Employment Before Retirement

18

 

6.1.

Monthly Deferred Benefit

18

 

6.2.

Early Commencement of Benefit

18

 

6.3.

Termination Prior to Five Years of Credited Service

18

 

 

 

 

SECTION 7     Payment of Benefits

19

 

7.1

Normal Form of Payment

19

 

7.2.

Optional Forms of Payment

20

 

7.3.

Election and Discontinuance of Options

20

 

7.4.

Designation of Beneficiaries

21

 

7.5.

Required Benefit Payments

22

 

7.6.

Re-employment

23

 

7.7.

Facility of Payment

23

 

7.8.

Missing Members or Beneficiaries

23

 

7.9.

Lump Sum Payment of Accrued Benefits

24

 

7.10.

Restrictions on Distributions

25

 

7.11.

Direct Transfer of Eligible Rollover Distributions

25

 

 

 

 

SECTION 8     Death Benefits

26

 

8.1.

Death Before Commencement of Benefits

26

 

8.2.

Death After Commencement of Benefits

26

 

8.3.

Pre-retirement Spouse's Benefit

26

 

 

 

 

SECTION 9     The Committee

28

 

9.1.

Membership

28

 

9.2.

Committee's General Powers Rights and Duties

28

 

9.3.

Manner of Action

29

 

9.4.

Interested Committee Member

29

 

9.5.

Resignation or Removal of Committee Members

29

 

9.6.

Information Required by Committee

30

 

9.7.

Evidence

30

 

9.8.

Uniform Rules

30

 

9.9.

Review of Benefit Determinations

30

 

9.10.

Committee's Decision Final

30

 

 

 

 

SECTION 10     General Provisions

31

 

10.1.

Additional Employers

31

 

10.2.

Waiver of Notice

31

 

10.3.

Gender and Number

31

 

10.4.

Controlling Law

31

 

10.5.

Employment Rights

31

 

10.6.

Litigation by Members

31

 

10.7.

Interests Not Transferable

32

 

10.8.

Absence of Guaranty

32

 

10.9.

Action by Employers

32

 

 

 

 

SECTION 11     Contributions

33

 

11.1.

Employer Contributions

33

 

11.2.

Member Contributions

33



-ii-

--------------------------------------------------------------------------------


 

11.3.

Application of Forfeitures

33

 

11.4.

No Interest in Employers

33

 

 

 

 

SECTION 12     Amendment and Termination

34

 

12.1.

Amendment

34

 

12.2.

Termination

34

 

12.3.

Nonforfeitability on Termination

35

 

12.4.

Notice of Amendment or Termination

35

 

12.5.

Allocation and Distribution of Assets on Termination

35

 

 

 

 

SECTION 13     Special Restrictions

38

 

13.1.

Effective Date and Overriding Provisions

38

 

13.2.

Plan Termination

38

 

13.3.

Plan Merger

38

 

13.4.

Vesting Benefit Accrual, Etc

39

 

13.5.

Restricted Date

39

 

13.6.

Prohibition Against Amendment

39

 

 

 

 

SECTION 14     Direct Transfer of Eligible Rollover Distributions

40

 

14.1.

Purpose

40

 

14.2.

Definition of Eligible Rollover Distribution

40

 

14.3.

Definition of Eligible Retirement Plan

40

 

14.4.

Definition of Distributee

40

 

14.5.

Definition of Direct Rollover

40


SUPPLEMENT A

 

A-1.

Benefits for UFCW Employees

 

A-2.

Transfer of Assets

 

A-3.

Effective Dates of Benefit Increase

 

A-4.

This Supplement Controlling

 

 

 

SUPPLEMENT B - Special Rules for Top-Heavy Plans

 

B-1.

Purpose and Effect

 

B-2.

Top-Heavy Plan

 

B-3.

Key Employee

 

B-4.

Minimum Vesting

 

B-5.

Minimum Benefit

 

B-6

Aggregation of Plans

 

B-7.

No Duplication of Benefits

 

B-8.

Adjustment of Combined Benefit Limitations

 

B-9.

Use of Terms

 

 

 

SUPPLEMENT C - Provisions Relating to Certain Former Participants Under Webster

 

Manufacturing Unit Hourly-Rated Employees' Pension Plan

 

C-1.

Introduction

 

C-2.

Full Vesting of Webster Participant's Benefit

 

C-3.

Amount of Webster Participant's Benefit at Normal Retirement Date

 

C-4.

Supplemental Benefit for Webster Participants

 

C-5.

Form of Payment of Webster Participant's Benefit

 

C-6.

Lump Sum Payment of Webster Participant's Accrued Benefit

 

C-7.

Limitations



-iii-

--------------------------------------------------------------------------------


SUPPLEMENT D - Section 414(k) Account

SECTION D1   Introduction

SECTION D2   Eligibility and Participation

SECTION D3   Participant Contributions

SECTION D4   Employer Contributions

SECTION D5   Section 414(k) Trust Account and the Investment Funds

SECTION D6   Period of Participation

SECTION D7   Accounting

SECTION D8   Payment of Account Balances

SECTION D9   Reemployment

SECTION D10  Employer Contribution Formula

 

SUPPLEMENT E - Benefits for Certain Former Employees

 

SUPPLEMENT F - Nondiscriminatory Executive Benefits

 

F.1

Purpose

 

F.2

A Executive

 

F.3

B Executive

 

F.4

Modifications

 

 

 

SUPPLEMENT G - Benefits for Certain Former Employees of Frolic Footwear Division

 

 

 

SUPPLEMENT H - 2000 Early Retirement Window

 

H-1

Purpose

 

H-2

Supplement H Participant

 

H-3

Calculation of Pension

 

H-4

Full Vesting

 

H-5

Amount of Pension

 

H-6

Commencement of Pension

 

H-7

Supplement D -- Resignation or Dismissal

 

 

 

SUPPLEMENT I -

 

I-1

Purpose

 

I-2

Members Included

 

I-3

Teamsters Unit Members

 

I-4

Hy-Test Members

 

 

 

APPENDIX A - Covered Employee Groups

 

APPENDIX B - Historical and Current Dollar Multipliers







-iv-

--------------------------------------------------------------------------------


WOLVERINE EMPLOYEES' PENSION PLAN
(Restated As Amended Through December 13, 2001)

SECTION 1

Introduction

          1.1.          Purpose. Wolverine Employees' Pension Plan is maintained
by Wolverine World Wide, Inc. (the "company") to provide retirement and other
benefits for eligible employees.


          1.2.          Plan Year. Wolverine Employees' Pension Plan was
established as of January 1, 1969. Wolverine Employees' Pension Plan, as
amended, and as set forth below (the "plan") is effective as of January 1, 1976.
A "plan year" is the twelve month period beginning on January 1 and ending on
the following December 31.


          1.3.          Employers. Any subsidiary or affiliate of the company
may adopt the plan with the company's consent, as described in subsection 10.1.
A "subsidiary" of the company is any corporation 50 per cent or more of the
voting stock of which is owned, directly or indirectly, by the company. An
"affiliate" of the company is any corporation 50 per cent or more of the voting
stock of which is owned, directly or indirectly, by the owners of 50 per cent or
more of the voting stock of the company. The company and any subsidiaries or
affiliates of the company which adopt the plan are referred to below
collectively as the "employers" and individually as an "employer." The plan
shall not apply to employees of any branch or division of these corporations
which is hereafter established (as a result of merger, acquisition or otherwise)
unless and until it is extended to such branch or division in the manner
provided in subsection 10.1. Any action required or permitted to be taken by an
employer under the plan shall be by resolution of its Board of Directors, or by
a person or persons authorized by resolution of its Board of Directors.


          1.4.          Administration of the Plan. The Plan will be
administered by a plan committee (the "committee") consisting of not less than
three nor more than seven persons appointed by the company, as described in
Section 9. Any notice or document required to be given to or filed with the
committee will be properly given or filed if delivered or mailed, by registered
mail, postage prepaid, to the committee, in care of the company, at Rockford,
Michigan.


          1.5.          Funding of Benefits. Funds contributed under the plan
will be held and invested, until distribution, by a trustee (the "trustee")
appointed by the company. The trustee will act under a trust agreement between
the company and the trustee which implements and forms a part of the plan. The
trustee as of January 1, 1976 is National Bank of Detroit, located in Detroit,
Michigan. Copies of the plan and trust agreement, and




--------------------------------------------------------------------------------


any amendments thereto, will be on file at the office of the Secretary of the
company and of each employer which adopts the plan where they may be examined by
any eligible employee or member. The provisions of and benefits under the plan
are subject to the terms and provisions of the trust agreement.




          1.6.          Plan Benefits for Members Who Retire or Terminated
Employment. The benefits provided hereunder for any member who retires or whose
employment with the employers otherwise terminates will, except as otherwise
specifically provided herein, be governed in all respects by the terms of the
plan as in effect on the date of the member's retirement or other termination of
employment.


          1.7.          Supplements. From time to time, the company may adopt
supplements to the plan for the purpose of modifying the provisions of the plan
as they apply to the employees of an employer (or any group or classification of
employees of an employer) to provide additional, substitute or restrictive terms
and provisions of the plan as it applies to such employees, including provisions
to preserve benefits attributable to such employees' participation in a plan of
an employer or predecessor of an employer or to coordinate such benefits with
the benefits of this plan. Each such supplement will be attached to and form a
part of this plan, will specify the group or class of employees to which it
applies and will supersede the provisions of the plan to the extent necessary to
eliminate any inconsistencies between the plan and such supplement.


          1.8.          UFCW Employees. Effective January 1, 1984, pension
benefits for UFCW employees (as defined in Supplement A of the plan) will be
provided solely under the separate plans established for them and in no event
will any benefits be paid or payable to or on account of UFCW employees under
this plan.














-2-

--------------------------------------------------------------------------------


SECTION 2

Membership and Retirement Dates


          2.1.          Eligibility. Each employee of an employer who is a
member of the plan immediately preceding January l, 1976 will continue as a
member on and after that date. Each other employee of an employer will become a
member of the plan on January 1, 1976 or the July 1 or January 1 thereafter
coincident with or next following the date he meets all of the following
requirements:

                    (a)           He is a regular employee; and

                    (b)          He is a member of a group of employees to whom
the plan has been and continues to be extended by an employer as described in
Appendix A to the plan.

A "regular employee" is one who normally renders or is scheduled to render
personal services to one or more employers and controlled group members for
1,000 or more hours per year. For purposes of this subsection, an employee who,
except for the requirement of subparagraph (a) above, would otherwise become a
member of the plan, shall become a member of the plan on January 1, 1976 or the
July 1 or January 1 thereafter coincident with or next following the end of the
12-month period (commencing on his date of hire and each anniversary thereof)
during which he has completed 1,000 or more hours of service (as defined in
subsection 3.2).

Each employee of Wolverine Hy-Test, Inc. who meets the eligibility requirements
as of the effective date of the Thirty-Fifth Amendment (April 17, 1996) shall
become a Participant on that date.


          2.2.          Membership. The committee will notify each employee of
the date he becomes a member of the plan. Membership shall terminate upon the
earlier of the date the Participant is not an Employee and has been paid the
full amount due under this plan, the date of the participant's death, or the
date the Participant's Service is cancelled. An Employee's Service shall be
cancelled if the Employee's vested percentage is zero and the Employee has at
least five consecutive Breaks in Service. If an Employee's service is cancelled,
the Employee must satisfy the eligibility requirements again to resume
membership in this plan. If the service of a former member is not cancelled, the
former member shall resume membership immediately upon completion of an hour of
service as a regular employee or as a member of a group of employees to whom the
plan has been and continues to be extended.


          2.3.          Normal Retirement Date. A member's "normal retirement
date" will be the first day of the month coincident with or next following the
date he attains age 65 years.


          2.4.          Early Retirement Date. A member's "early retirement
date" will be the first day of the month coincident with or next following the
date on which he retires or is retired from the employ of all of the employers
before his normal retirement date but after he has both attained age 60 years
and completed ten or more years of credited service.




-3-

--------------------------------------------------------------------------------


          2.5          Deferred Retirement Date. A member's "deferred retirement
date" will be the first day of the month coincident with or next following the
date of his retirement from the employ of all of the employers after his normal
retirement date.


          2.6.          Disability Retirement Date. A member's "disability
retirement date" will be the first day of the month coincident with or next
following the date on which he retires or is retired from the employ of all of
the employers because of total and permanent disability (as defined in Section
S) before his normal retirement date but after he has completed fifteen or more
years of credited service.


          2.7.          Retirement Date. A member's "retirement date" will be
one of the dates described above on which he retires or is retired from the
employ of all of the employers.


          2.8.          Maternity and Paternity Absence. In the case of a
maternity or paternity absence (as defined below) which commences on or after
January 1, 1985, a member shall be credited, for the first plan year in which he
otherwise would have incurred a one-year break in service (and solely for
purposes of determining whether such a break in service has occurred), with the
hours of service which normally would have been credited to him but for such
absence (or, if the committee is unable to determine the hours which would have
been so credited, 8 hours for each work day of such absence), but in no event
more than 501 hours for any one absence. A "maternity or paternity absence"
means a member's absence from work because of the pregnancy of the member or
birth of a child of the member, the placement of a child with the member in
connection with the adoption of such child by the member, or for purposes of
caring for the child immediately following such birth or placement. The
committee may require the member to furnish such information as the committee
considers necessary to establish that the member's absence was for one of the
reasons specified above.


          2.9.          Leased Employees. A leased employee (as defined below)
shall not be eligible to become a member of the plan. A "leased employee" means
any person who is not an employee of an employer, but who has provided services
to an employer of a type which have historically (within the business field of
the employers) been provided by employees, on a substantially fully time basis
for a period of at least one year, pursuant to an agreement between an employer
and a leasing organization. The period during which a leased employee performs
service for an employer shall be taken into account for purposes of subsections
2.1 and 6.1 of the plan; unless (i) such leased employee is a participant in a
money purchase pension plan maintained by the leasing organization which
provides a non-integrated employer contribution rate of at least 10 percent of
compensation, immediate participation for all employees and full and immediate
vesting, and (ii) leased employees do not constitute more than 20 percent of the
employers' nonhighly compensated work force.




-4-

--------------------------------------------------------------------------------


SECTION 3

Bases of Pensions


          3.1.          General. A member's pension will be based on his
credited service and may also be based on his final average earnings, both as
determined in accordance with the provisions hereof.


          3.2.          Credited Service. A member's "credited service" means
the total of his years of employment computed in accordance with the following
rules:

                    (a)          A member will be entitled to a full or
fractional year of credited service for each full or fractional year of credited
service to which he was entitled under the plan prior to January 1, 1976, in
accordance with the terms of the plan in effect prior to that date.

                    (b)          In computing the amount of a member's monthly
pension, disability pension or monthly deferred benefits (but not for purposes
of determining a member's eligibility for such benefits) a member shall be
entitled to one year of credited service for each plan year beginning after
December 31, 1975 during which he is a member of the plan and has competed 1,000
or more hours of service.

                    (c)          In determining a member's eligibility for
monthly pension, disability pension or monthly deferred benefits (but not for
the purpose of otherwise computing the amount of such monthly pension,
disability pension or monthly deferred benefits), a member shall be entitled to
one year of credited service for each plan year beginning after December 31,
1975 during which he has completed 1,000 hours of service for an employer or a
controlled group member.

                    (d)          A member's credited service in excess of 30
years shall be disregarded for all purposes of the plan, except that his
credited service in excess of 25 years shall be disregarded for purposes of
subparagraphs 4.l(c), 4.2(c) and 6.l(a)(iii). In applying the foregoing
limitations on credited service, earlier years of credited service shall be
disregarded before later years of credited service.

                    (e)          A period of concurrent employment with two or
more employers or controlled group members will be considered as employment with
only one of them during the period.

                    (f)          A leave of absence will not interrupt
membership in the plan and will be included in determining a member's credited
service; provided, however, that a period of leave of absence in excess of one
year shall not be included in determining the credited service of a member for
purposes of subparagraph (b) above.





-5-

--------------------------------------------------------------------------------


                    (g)          To the extent provided in the plan or by the
committee, a member's employment with a predecessor company will be considered
as employment with an employer.

                              (i)          For purposes of subsection (c) (a
member's eligibility for monthly or disability pension or monthly deferred
benefits) and Appendix D, Section D8, but not for purposes of subsection (b), a
member who was a Wolverine Hy-Test, Inc. employee and became a Participant on
the effective date of the Thirty-Fifth Amendment shall receive credited service
equal to the full years of benefit service credited to the member under the
Florsheim Shoe Company Retirement Plan on that date.

                              (ii)          For purposes of this section, an
hourly nonunion employee of TruStitch Division on January 1, 1985, shall receive
years of credited service under the rules of this section for service (including
union service) with TruStitch division beginning on or after January 1, 1970 and
an employee of Wolverine Procurement, Inc. shall receive years of credited
service under the rules of this section for service with Wolverine Procurement,
Inc. beginning on or after July 1, 1989.

                    (h)          Termination of employment of a member with one
employer or a controlled group member will not interrupt his credited service
for purposes of the plan if, concurrently with or immediately after such
termination, he is employed by one or more other employers or controlled group
members.

An "hour of service" means each hour for which an employee is directly or
indirectly paid or entitled to payment by an employer or controlled group member
for the performance of duties and for reasons other than the performance of
duties, including each hour for which back pay, irrespective of mitigation of
damages, has been either awarded or agreed to by an employer or controlled group
member, determined and credited in accordance with Department of Labor Reg. Sec.
2530.200b-2.


          3.3.          Breaks in Service. If a member's employment with an
employer or controlled group member should terminate and such member is
subsequently reemployed by an employer or controlled group member, the following
shall apply:

                    (a)          If the reemployment occurs before the member
has five consecutive one-year breaks in service (as defined below), membership
in the plan will be immediately reinstated upon reemployment if he then meets
the requirement of subparagraph 2.1(c), and the credited service to which the
member was entitled at the time of termination shall also be reinstated.

                    (b)          A "one-year break in service" means a plan year
during which a member has not completed more than 500 hours of service.

                    (c)          If the member was eligible for monthly pension
or deferred benefits under this plan at the time of termination, membership in
this plan will be immediately reinstated upon reemployment, if he then meets the
requirements of subparagraph 2.1(c), and the credited service to which the
member was entitled at the time of termination shall also be reinstated.


-6-

--------------------------------------------------------------------------------


                    (d)          Notwithstanding any other provisions of this
plan:

                              (i)          the reinstatement of the credited
service prior to January 1, 1976 to which a member was entitled at the time of
termination of employment shall, except as provided in subparagraph (ii) below,
be determined in accordance with the terms of the plan in effect at the date of
his termination of employment.

                              (ii)          if employment with an employer or
controlled group member terminates (or terminated) after an employee had
completed four or more years of continuous employment and if said employee is
subsequently reemployed by an employer and remains employed so as to be entitled
to ten or more years of credited service following his reemployment, or is
subsequently reemployed by an employer after becoming 55 years of age and
remains employed until attaining normal retirement age as defined by this plan,
then all periods of his credited service and service with the employers shall be
included in computing his credited service hereunder, and the resulting total
number of years of credited service shall be used to compute the member's
benefits according to the method of computation obtaining at the time the member
retires or otherwise terminates employment under the plan.

                    (e)          Notwithstanding the foregoing provisions of
this subsection 3.3, the reinstatement of credited service earned prior to
January 1, 1976 to which a member was entitled at the time of termination of
employment shall be determined in accordance with the terms of the plan in
effect at the date of his termination of employment.

Credited service, for purposes of this subsection, shall mean the credited
service used in determining a member's eligibility for a monthly pension,
disability pension or monthly deferred benefits.


          3.4.          Earnings. A member's "earnings" means his total cash
compensation for services rendered to the employers, but before any reduction
for basic contributions he had elected under Wolverine World Wide, Inc. Money
Accumulation Plan or contributions he had elected under Wolverine World Wide,
Inc. Pre-Tax Premium Plan excluding any earnings attributable to payments to the
member from the Wolverine World Wide, Inc. Executive Long Term Incentive Plan.
In the case of a salesman who is compensated on a commission basis, his
"earnings" for any period shall be an amount equal to 70% of the amount that
would otherwise be determined under the preceding sentence to be his earnings
(except that for a salesman for the Hush Puppy Group in 1995, compensation shall
include cash expense reimbursements). Notwithstanding the preceding provisions
of this subsection 3.4, in no event shall the amount of a member's compensation
for any year taken into account for purposes of the plan exceed $200,000
($150,000 for benefits accruing in years beginning after December 31, 1993), or
such greater amount as may be determined by the Commissioner of Internal Revenue
for that year.







-7-

--------------------------------------------------------------------------------


          3.5.          Final Average Earnings. The "final average earnings" of
a member shall be the monthly average of his earnings for the four consecutive
calendar years for which his earnings were highest within the ten consecutive
calendar years ending with the year of his retirement or earlier termination of
employment (or the monthly average of his earnings for the entire period he
received earnings if such period is less than four calendar years). For purposes
of the preceding sentence, a member's earnings for the calendar year of his
retirement or earlier termination of employment shall be annualized (based on
his current rate of pay plus non-deferred bonus), and he shall be deemed to have
received earnings during that entire calendar year. Such average shall be
computed by dividing the total of the member's earnings for such four calendar
year period (or shorter total period if applicable) by 48 (or by the number of
months within that shorter period).


          3.6.          Controlled Group Member. A "controlled group member"
means (i) any corporation which is not the company but is a member of a
controlled group of corporations (within the meaning of Section 1563(a) of the
Internal Revenue Code, determined without regard to Sections 1563(a)(4) and
1563(e)(3)(C) thereof) which contains the company, or (ii) any trade or business
(whether or not incorporated) which is under common control with the company
(within the meaning of section 414(c) of the Internal Revenue Code).


          3.7.          Predecessor Company. A "predecessor company" means any
corporation or other entity the stock, assets or business of which is acquired
by an employer, whether by merger, consolidation, purchase of assets or
otherwise, and any predecessor thereto designated by the company.


          3.8.          Leave of Absence.          A "leave of absence" as used
in the plan means an absence from active employment with an employer or
controlled group member for service in the United States Armed Forces, sickness,
accident, vacation or other similar reasons, and when granted will be governed
by rules uniformly applied to all employees similarly situated.
















-8-

--------------------------------------------------------------------------------


SECTION 4

Amount of Pension Benefits


          4.1.          Normal or Deferred Retirement. A member who retires on
or after his normal retirement date will be entitled to a monthly pension in an
amount equal to the greater of:

                    (a)          the excess of:

                              (i)          1.6 percent of final average earnings
multiplied by the member's years of credited service (not in excess of 30
years), over

                              (ii)          his Monthly Social Security
Allowance (as defined in subsection 4.4); or

                    (b)          The applicable amount specified in Appendix B
multiplied by his number of years of credited service, but disregarding credited
service in excess of 30 years;

                    (c)          for a Supplement F "A Executive", 2.4 percent
of final average earnings multiplied by the "A Executive's" years of credited
service (not in excess of 25 years); for a Supplement F "B Executive", 2.0
percent of final average earnings multiplied by the "B Executive's" years of
credited service (not in excess of 25 years);

less any charge against such pension under subsection 5.5. In no event shall the
amount of a member's monthly pension be less than his accrued benefit as of
December 31, 1988 (determined under the terms of the plan as then in effect as
though the member had terminated employment on that date).

In no event shall a member's monthly pension be less than an amount equal to the
sum of his accrued benefit under the plan as of December 31, 1993 (based on his
credited service and earnings through that date and the terms of the plan as
then in effect) plus his benefit accrued under the plan after December 31, 1993
(based on his credited service and earnings after that date and the terms of the
plan as in effect on his retirement date).

                    (d)          Fresh Start with Extended Wear-Away for Section
401(a)(7) Members. Notwithstanding anything in this subsection 4.1 to the
contrary, with respect to a "Section 401(a) (17) member," the amount determined
under clause (a) above shall be the greater of:

                              (i)          the "actual benefit amount," or

                              (ii)          the sum of (A) the member's
"adjusted accrued benefit" and (B) the member's "future service benefit."





-9-

--------------------------------------------------------------------------------


                                        For the purpose of the preceding
sentence, a "Section 401(a) (17) member" means an employee with accrued benefits
in plan years beginning before January 1, 1994 that were determined taking into
account earnings that exceeded $150,000 in any plan year. The "actual benefit
amount" shall equal the amount (determined after limiting the member's earnings
to $150,000 effective as of January 1, 1994 as required by Section 401(a) (17)
of the Code) actually determined under clause (a) of subsection 4.1 without
regard to this subsection 4.1(c). The member's adjusted accrued benefit shall
equal the member's accrued benefit determined as of the last day of the last
plan year beginning before January 1, 1994 (determined without regard to the
reduction to $150, 000 of the compensation limit of Section 401(a) (17) of the
Code) and, if such accrued benefit would have been greater but for the
application of Section 415 of the Code, adjusted as permitted under Section
415(d) of the Code. The member's "future service benefit" shall equal the
member's benefit determined under clause (a) above as applied to his years of
service following December 31, 1993. Such future service benefit shall be
determined in accordance with the provisions of (1) or (2) below, whichever is
applicable to the member: (1) With respect to a member who would have less than
30 years of credited service as of the later of December 31, 1993 or his normal
retirement date, his future service benefits shall equal the excess of (1) 1.6
percent of his final average earnings multiplied by his years of credited
service credited for plan years beginning after December 31, 1993 (not in excess
of the difference between 30 years and the number of years of credited service
used in determining the member's adjusted accrued benefit under the plan as of
the last day of the last plan year beginning before January 1, 1994), over (2)
his Monthly Social Security Allowance (as defined in subsection 4.4). In
calculating a member's Monthly Social Security Allowance for purposes of the
immediately preceding sentence, only his years of credited service credited for
plan years beginning after December 31, 1993 shall be taken into account and
then only so many years which are not in excess of the difference between 30
years and the number of years of credited service used in determining the
member's adjusted accrued benefit under the plan as of the last day of the last
plan year beginning before January 1, 1994.

                                        (2)          With respect to a member
who is not described in (1) above, his future service benefit shall be
determined by multiplying (A) the excess of (1) 1.6 percent of his final average
earnings multiplied by his total years of credited service (not in excess of 30
but without regard to the year in which credited), over (2) his Monthly Social
Security Allowance (as defined in subsection 4.4) , by (B) a fraction, the
numerator of which is the member's total years of credited service at his norms
retirement date credited for plan years beginning after December 31, 1993 and
the denominator of which is the number of his total years of credited service on
his normal retirement date (not limited to 30 years or service earned after
December 31, 1993).


          4.2.          Early Retirement - Deferred Payment. A member who
retires on an early retirement date will be entitled to a monthly pension,
commencing at his normal retirement date, in an amount equal to the greater of:






-10-

--------------------------------------------------------------------------------


                    (a)          The amount determined (i) by multiplying 1.6
percent of what his final average earnings would have been at his normal
retirement date by the number of years of credited service (not in excess of 30
years) he would have had at his normal retirement date, assuming he had
continued in the active employ of the employers to that date and had continued
to receive the same earnings he was receiving immediately prior to his early
retirement date; (ii) by reducing the amount determined under (i) above by his
Monthly Social Security Allowance (as defined in subsection 4.4 but based on the
number of years of credited service he would have had at his normal retirement
date); and (iii) by multiplying the amount determined under (ii) above by a
fraction, the numerator of which shall be his number of years of credited
service (not limited to 30 years) at his early retirement date and the
denominator of which shall be the total number of years of credited service (not
limited to 30 years) he would have had at his normal retirement date assuming he
had continued in the active employ of the employers to that date; or

                    (b)          The applicable amount specified in Appendix B
multiplied by his number of years of credited service, but disregarding credited
service in excess of 30 years; less any charge against such pension under
subsection 5.5.

                    (c)          A member's benefit under subsection (a) shall
be the greater of:

                              (i)          the member's benefit determined under
(a) for all years of credited service;

                              (ii)          the member's benefit determined
under (a) immediately before January 1, 1996 plus the member's accrued benefit
for years of credited service beginning on and after January 1, 1996.

                    (d)          Fresh Start with Extended Wear-Away for Section
401(a)(17) Members. Notwithstanding anything in this subsection 4.2 to the
contrary, with respect to a "Section 401(a) (17) member," the amount determined
under clause (a) above shall be the greater of:

                              (i)          the "actual benefit amount," or

                              (ii)          the sum of (A) the member's adjusted
accrued benefit" and (B) the member's "future service benefit."

                                        For the purpose of the preceding
sentence, a "Section 401(a) (17) member means an employee with accrued benefits
in plan years beginning before January 1, 1994 that were determined taking into
account earnings that exceeded $150,000 in any plan year. The "actual benefit
amount" shall equal the amount (determined after limiting the members' earnings
to $150,000 effective as of January 1, 1994 as required by Section 401(a) (17)
of the Code) actually determined under clause (a) of subsection 4.2, whichever
is applicable to the member, without regard to this subsection 4.2(c). The
member's "adjusted accrued benefit" shall equal the member's accrued benefit
determined as of the 1st day of the last plan year beginning before January 1,
1994 (determined without regard to the reduction to $150,000 of the


-11-

--------------------------------------------------------------------------------


compensation limit of Section 401(a) (17) of the Code) and, if such accrued
benefit would have been greater but for the application of Section 415 of the
Code, adjusted as permitted under Section 415(d) of the Code. The member's
future service benefit shall equal the member's benefit determined under clause
(a) above as applied to his years of service following December 31, 1993. Such
future service benefit shall equal the product of:



                                        (1)          the excess of (A) 1.6
percent of what his final average earnings would have been at his normal
retirement date multiplied by the number of years of credited service (not in
excess of 30) he would have had at his normal retirement date, assuming he had
continued in the active employ of the employers to that date and continued to
receive the same earnings he was receiving immediately prior to his early
retirement date, over (B) his Monthly Social Security Allowance (as defined in
subsection 4.4 but based on the number of years of credited service he would
have at his normal retirement date), and

                                        (2)          a fraction the numerator of
which shall be his number of years of credited service (not limited to 30 years)
for plan years beginning after December 31, 1993 at his early retirement date
and the denominator of which shall be the total number of years of credited
service he would have had at his normal retirement date assuming he had
continued in the active employ of the employers to that date (not limited to 30
years or service earned after December 31, 1993)


          4.3.          Early Retirement - Immediate Payment. In lieu of
receiving the monthly pension otherwise payable under subsection 4.2 commencing
on his normal retirement date, a member who retires on an early retirement date
may elect a monthly pension commencing on his early retirement date or on the
first day of any calendar month thereafter before his normal retirement date.
Such monthly pension will be computed in accordance with subsection 4.2, but
reduced (except as provided in the following sentence) by 1/3 of one percent
thereof for each month by which commencement of the pension precedes the
member's normal retirement date. If the amount of a member's monthly pension is
determined under subparagraph 4.2(a), then only the portion thereof calculated
under subparagraph 4.2(a)(i) shall be reduced as provided in the preceding
sentence, and the portion thereof calculated under subparagraph 4.2(a) (ii)
shall be reduced by 1/180th thereof for each of the first 60 months and by
1/360th thereof for each of the next 60 months, by which commencement of the
pension precedes the member's Social Security retirement age. An election by a
member under this subsection 4.3 must be in writing and filed with the committee
prior to the date earlier payment of the member's pension is to begin.


          4.4.          Monthly Social Security Allowance. A member's "Monthly
Social Security Allowance" shall be an amount equal to the lesser of:

                    (a)          the product of:

                              (i)          3/4 of 1% of the lesser of:




-12-

--------------------------------------------------------------------------------


                                        (A)          the member's Final Average
Compensation (as defined below), or

                                        (B)          the member's Covered
Compensation (as defined below),

                                        multiplied by

                              (ii)          the member's number of years of
credited service (up to 30 years); or

                    (b)          one-half of the member's monthly pension or
deferred benefit calculated under subparagraph 4.l(a)(i) or 4.2(a)(i), whichever
applies, but based on the smallest of:

                              (i)          the member's final average earnings,

                              (ii)          the member's Final Average
Compensation, or

                              (iii)          the member's Covered Compensation.

A member's "Final Average Compensation" is the monthly average of the member's
earnings from the employers during the three consecutive plan years immediately
preceding the year of his retirement or earlier termination of employment, but
excluding earnings for any year in excess of the Social Security taxable wage
base for that year. A member's "Covered Compensation" is the monthly average of
the Social Security taxable wage bases in effect for each of the 35 calendar
years ending with the year the member attains (or would attain) Social Security
retirement age, assuming that the Social Security taxable wage base for future
years is the same as the Social Security taxable wage base in effect for the
current year. If payment of a member's monthly pension begins on or after his
normal retirement date but prior to his Social Security retirement age, the
member's Monthly Social Security Allowance shall be reduced by 1/180th thereof
for each month by which payment of the member's benefits precedes his Social
Security retirement age.


          4.5.          Actuarial Equivalent. For purposes of subsection 5.6.
subparagraph 7.2(b), subsections 7.6 and 7.9, and paragraph B-2 of Supplement B,
the "actuarial equivalent" of the amount of a member's monthly pension or
deferred benefit (otherwise payable to him on a life annuity basis commencing on
his normal retirement date) or the present value of a member's cumulative
accrued benefits shall be computed as of the first day of the plan year on the
basis of:

                    (a)          The annual rate of interest on 30-year Treasury
Securities determined for the third month preceding the plan year in which
benefits begin;

                    (b)          the prevailing Commissioner's Standard Table
under Code Section 417(e)(3) (which for 1995 is 83 GAM modified by Revenue
Ruling 95-6); and



-13-

--------------------------------------------------------------------------------


                    (c)          such other assumptions uniformly applied to all
members.

No adjustment in a determination of an actuarially equivalent value or amount or
present value of a member's benefits shall be made if the foregoing method of
determining actuarial equivalence or present value is changed subsequent to the
date a computation is made.

          4.6          Benefits Nonforfeitable at Normal Retirement. A member's
right to his normal retirement benefit shall be nonforfeitable on and after the
date he attains age 65 years.


          4.7.          Benefit Limitations. Notwithstanding any other
provisions of the plan, a member's monthly pension or monthly deferred benefit
as of the end of any plan year may not exceed an amount which is equivalent to a
monthly pension or deferred benefit payable for life only (not taking into
account that portion of any joint and survivor annuity which constitutes a
qualified joint and survivor annuity under the Internal Revenue Code), equal to
$7,500 (or such greater amount as may be determined by the Commissioner of
Internal Revenue for calendar years ending after December 31, 1987 which begin
with or within that plan year). If payment of a member's monthly pension or
deferred benefit begins before he attains the social security retirement age,
such limitation shall be reduced so that it is equivalent to a monthly benefit
of $7,500 commencing at the social security retirement age. If payment of a
member's monthly pension begins after he attains the social security retirement
age, such limitation shall be increased so that it is equivalent to a monthly
benefit of $7,500 commencing at the social security retirement age. For purposes
of adjusting amounts under this subsection 4.7, the interest rate assumption
shall be the greater (or the lesser, in the case of benefits beginning after the
social security retirement age) of 5% or the rate specified in subsection 4.5
for determining actuarial equivalence. In the case of a member with less than 10
years of participation in the plan, the foregoing limitation shall be multiplied
by a fraction, the numerator of which shall be the member's number of full and
fractional years of participation in the plan (but not less than 1) and the
denominator of which shall be 10. The preceding sentence shall be applied
separately with respect to each change in the benefit structure of the plan. The
provisions of this subsection 4.7 shall not reduce the monthly pension or
deferred benefit of any member below such member's accrued benefit as of
December 31, 1986 (determined under the terms of the plan as in effect on May 5,
1986 as though the member had terminated employment on December 31, 1986).


          4.8.          Combined Benefit Limitations. If a member of this plan
also is a participant in a defined contribution plan maintained by an employer
or controlled group member, the aggregate benefits payable to, or on account of,
him under both plans will be determined in a manner consistent with Section 415
of the Internal Revenue Code and Section 1106 of the Tax Reform Act of 1986.
Accordingly, there will be determined with respect to the member a defined
benefit plan fraction and a defined contribution plan fraction in accordance
with said Sections 415 and 1106. The benefits provided for the member under this
plan will be adjusted to the extent necessary so that the sum of such fractions
determined with respect to the participant does not exceed 1.0. For purposes of
this


-14-

--------------------------------------------------------------------------------


subsection, the benefits provided under Supplement D shall be treated as paid
from a separate defined contribution plan.




          4.9.          Deferred Retirement Minimum Benefit. In no event shall
the monthly pension of a member who retires after his normal retirement date be
less than (i) the amount of monthly pension he would have received if he had
retired on this normal retirement date, plus (ii) an actuarially determined
increase, reflecting the aggregate amount of monthly pension payments which were
not paid to such member for those calendar months of employment, if any,
beginning on or after his normal retirement date during which he worked fewer
than 8 days or completed fewer than 40 hours of service. If payment of a
member's monthly pension begins prior to retirement on his required commencement
date (as defined in subsection 7.5), then: (a) the amount of any additional
pension that otherwise would be accrued by the member after that date shall be
reduced (but not below zero) by the actuarial equivalent of the pension payments
made to the member after that date; and (b) the amount of pension payable to the
member shall be adjusted, as of each subsequent January 1, to reflect the
additional benefits, if any, accrued by the member during the immediately
preceding calendar year.


          4.10.          Temporary Limitation on Benefit Accrual.
Notwithstanding any other contrary provision of the plan, in calculating the
accrued benefit (including the right to any optional benefit provided under the
plan) of any participant, such participant shall accrue no additional benefit
under the plan on or after the date this provision is adopted to the extent that
such additional benefit accrual exceeds the benefit which would otherwise accrue
in accordance with the terms of the plan as subsequently amended to comply with
those qualification requirements described in Income Tax Regulations Section
l.401(b)-l(b) (2) (ii) (TRA '86). This provision shall be effective until the
last day of the first plan year commencing in 1989 and shall be effective for
such period if and only if the subsequent TRA '86 amendment is made on or before
the last day of the first plan year commencing in 1989. In addition the benefit
accrued by any participant during the 1989 plan year shall in no event exceed
the benefit accrual provided during the 1989 plan year with respect to such
participant under the terms of the plan as subsequently amended to comply with
TRA '86. However, such participants accrued benefit shall not be less than what
the participant had accrued as of the last day of the last plan year beginning
before January 1, 1989.


          4.11.          No Duplication of Benefits. If a member who is entitled
to a monthly pension or deferred benefit under this plan also is or was entitled
to a benefit under any other pension plan (other than a governmental plan) to
which an employer or controlled group member has made contributions, then,
except as otherwise specifically provided, the benefits payable to such a member
under this plan shall be reduced by an amount which is actuarially equivalent to
the portion, if any, of his benefits under such other plan which is based on
service which is also taken into account in determining his benefits under this
plan.






-15-

--------------------------------------------------------------------------------


SECTION 5

Disability Pension


          5.1.          Disability Pension. If a member becomes totally and
permanently disabled (as described in subsection 5.2) after the completion of 15
or more years of credited service, and such disability continues for a period of
six months and he is retired on a disability retirement date, he will be
entitled to a monthly disability pension in an amount equal to the applicable
amount specified in Appendix B multiplied by his number of years of credited
service, but disregarding credited service in excess of 30 years, less any
charge against such pension under subsection 5.5. If the member is living on the
date which otherwise would have been his normal retirement date, then his
benefits shall be recomputed under subsection 4.1 as of his normal retirement
date on the basis of his credited service and his final average earnings as at
his disability retirement date, if such recomputation will produce an increased
pension for the member.


          5.2.          Permanent Disability. A member shall be considered to be
totally and permanently disabled for purposes of the plan if in the opinion of a
qualified physician selected by the committee the member has incurred a
disability which prevents him from engaging in any employment or occupation for
remuneration or profit, and in the opinion of such physician the disability will
be permanent and continuous during the remaining life-time of the member. A
member will not be considered to have become totally and permanently disabled
for purposes of the plan if his disability:

                    (a)          resulted from war, or an act of war, or as a
result of his having willfully or illegally participated in fights, riots or
civil insurrection; or

                    (b)          was incurred while serving in the armed forces
or any nation or arose as a result of such service and he is receiving a
military disability pension on account thereof, or if his disability was
incurred during or arose out of employment by someone other than an employer.

The committee, before approving payment of any disability pension, may require
reasonable proof in such form as the committee may decide, including the
certificate of a duly licensed physician, that the member has incurred a
disability as described above in this subsection and is entitled to receive
disability benefits under the Social Security Act.


          5.3.          Payment of Disability Pension. A member's disability
pension will be payable as provided in subsection 7.1, the first payment to be
made on the member's disability retirement date, A member entitled to a monthly
disability pension under this Section 5 will be entitled to elect an optional
form of benefit under subsection 7. 2.






-16-

--------------------------------------------------------------------------------


          5.4.          Discontinuance of Disability Pension. A member shall not
be entitled to receive disability pension payments under the plan if at any time
prior to his normal retirement date the committee finds that he no longer is
disabled as described in subsection 5. 2, or if he refuses to submit to a
medical examination at any reasonable time prior to his normal retirement date
(but not more frequently than semi-annually) for the purpose of verifying the
continuance of his disability.


          5.5.          Charges Against Pensions and Deferred Benefits. The
monthly pension or deferred benefits otherwise payable to a member under the
plan shall be reduced by any payments to or on behalf of such member:

                    (a)          On account of disability due to injury or
occupational disease for which the employer is liable pursuant to Worker's
Compensation or occupational disease laws (other than payment of actually
incurred medical expenses) after the member is eligible to receive and has met
all requirements for commencement of a normal retirement, early retirement,
disability pension or deferred benefit.

                    (b)          In the nature of a disability pension (other
than a military service disability pension, Disability Insurance Benefits under
the Social Security Act, or payments under any state law enacted pursuant to
Title I of the Social Security Act) under federal or state law.

Payments on account of dismemberment or loss of sight, and payments arising from
the total and permanent disability provisions of group life insurance policies
shall not be so deducted. However, any lump sum payment on account of Workmen's
Compensation or other disability benefits payable in a lump sum which are
deductible in accordance with the foregoing shall be charged on a monthly basis
against the pension or deferred benefits otherwise payable under the plan,
commencing with the date such lump sum payment is received by the member. A lump
sum payment shall be so charged, however, only to the extent that the lump sum
payment would not previously have been exhausted if the member had been
receiving the monthly amount of his pension or deferred benefits and the lump
sum payment had been charged since the earlier of the member's disability
retirement date and the date the member last completed an hour of service. In no
event will any pension or deferred benefits be paid to a member until any lump
sum payment received by him, as charged in accordance with the preceding
sentence, is exhausted.


          5.6.          Reemployment After Disability. If a member's disability
pension is discontinued in accordance with subsection 5.4 and he is reemployed
by an employer immediately thereafter, his credited service as at his disability
retirement date will be reinstated. His benefits, if any, payable after his
period of reemployment is terminated shall be determined in accordance with the
plan. If such member is not reemployed by an employer immediately after his
disability pension is discontinued, he will be entitled to such benefits as he
otherwise may be eligible to receive under the plan based on his credited
service and final average earnings to his disability retirement date. Any such
benefits will be reduced by amounts determined by the committee to be
actuarially equivalent to the benefits previously paid to the member under the
plan.


-17-

--------------------------------------------------------------------------------


SECTION 6

Termination of Employment Before Retirement


          6.1.          Monthly Deferred Benefit. A member whose employment with
all of the employers is terminated for any reason other than his death before
his retirement date, but after he has completed five or more years of credited
service, will be entitled to a monthly deferred benefit commencing on his normal
retirement date and payable in accordance with subsection 7.1. The amount of his
monthly deferred benefit will be computed in accordance with subsection 4.2 (as
in effect as of the date that his employment with the employers terminated) as
though such date were his early retirement date. A member entitled to a monthly
deferred benefit under this Section 6 will not be entitled to elect an optional
form of benefit under subsection 7.2.


          6.2.          Early Commencement of Benefit. A member who is entitled
to a monthly deferred benefit under subsection 6.1 and who has completed ten or
more years of credited service may elect to have such benefit commence as of the
first day of any month after he attains age 60 years but before his normal
retirement date, payable as provided in subsection 7.1. Such monthly deferred
benefit will be computed in accordance with subsection 6.1, but will be reduced
(except as provided in the following sentence) by 1/3 of one percent thereof for
each month by which commencement of the benefit precedes the member's normal
retirement date. If the amount of a member's monthly deferred benefit is
determined under subparagraph 4.2(a), then only the portion thereof calculated
under subparagraph 4.2(a)(i) shall be reduced as provided in the preceding
sentence, and the portion thereof calculated under subparagraph 4.2(a) (ii)
shall be reduced by 1/180th thereof for each of the first 60 months and by
1/360th thereof for each of the next 60 months, by which commencement of the
benefit precedes the member's Social Security retirement age. Each election
under this subsection 6.2 must be in writing and filed with the committee prior
to the date earlier payment of his monthly deferred benefit will begin.


          6.3.          Termination Prior to Five Years of Credited Service. If
a member's employment with the company terminates for any reason including his
death before he has completed five years of credited service, no benefits shall
be payable under the plan.











-18-

--------------------------------------------------------------------------------


SECTION 7

Payment of Benefits


          7.1          Normal Form of Payment. Except as otherwise specifically
provided, payment of monthly pensions (including disability pensions) and
monthly deferred benefits shall be made to a member as follows:

                    (a)          Joint and Survivor Annuity. A member who is
legally married on the date as of which such payments commence and who has not
made an election in accordance with subparagraph (c) below shall receive a joint
and survivor annuity which shall provide for payment to the member of 90 percent
of the amount otherwise payable to him in accordance with the plan on a life
annuity basis, continuing during the member's lifetime, and if the member's
spouse is living at the date of the member's death, payment of 45 percent of
such amount to be made to such spouse until the spouse's death occurs.

                    (b)          Life Annuity. A member who does not qualify for
a joint and survivor annuity under subparagraph (a) above, or a member who prior
to the date as of which such payments commence elects under subparagraph (c)
below not to receive his monthly pension, monthly disability pension or monthly
deferred benefit in the form of a joint and survivor annuity, shall receive a
monthly pension, monthly disability pension or monthly deferred benefit in
accordance with the plan on a life annuity basis.

                    (c)          Election to Waive Joint and Survivor Annuity. A
member may make a written election to waive the joint and survivor annuity at
any time during the 90-day period ending on the date payment of his benefits
commences. Such an election will be effective only if the member's spouse
consents to the election in writing, and such consent acknowledges the effect of
the waiver and is witnessed by a plan representative or a notary public. At
least nine months prior to the earliest date on which a member may begin to
receive benefits under the plan (without regard to any requirement for consent),
the committee shall furnish him with a written explanation of the terms and
conditions of the joint and survivor annuity under subparagraph (a) above; the
member's right to make, and the effect of, an election to waive the joint and
survivor annuity; the requirement of spousal consent to such a waiver; and the
member's right to make and the effect of, a revocation of such waiver. An
election under this subparagraph may be revoked by a member at any time prior to
the date payment of his benefits commences.

For purposes of this subsection 7.1, a member's spouse means the spouse to whom
the member was married at the date payment of his benefits commenced.






-19-

--------------------------------------------------------------------------------


          7.2.          Optional Forms of Payment. Subject to the provisions of
subsection 7. 3, in lieu of the normal form and amount of pension specified in
subsection 7.1, a member before his normal or earlier retirement date (or as
permitted by subsection 5.3 ), may elect a benefit of actuarially equivalent
value in one of the following forms:

                    (a)          A member who is legally married on the date as
of which payments commence may elect to receive a joint and survivor annuity
providing payment to the member of 80 percent of the amount otherwise payable to
him on a life annuity basis, continuing during the member's lifetime and, if the
member's spouse is living at the date of the member's death, payment of the same
amount to such spouse until the spouse's death occurs.

                    (b)          A life and five-year certain annuity providing
payment to the member of 97 percent of the amount otherwise payable to him on a
life annuity basis, continuing during the member's lifetime and, if the member
dies before receiving 60 monthly payments, payment of the same amount to his
beneficiary (as defined in subsection 7.4) for the balance of such 60-month
period.

                    (c)          A life and ten-year certain annuity providing
payment to the member of 91 percent of the amount otherwise payable to him on a
life annuity basis, continuing during the member's lifetime and, if the member
dies before receiving 120 monthly payments, payment of the same amount to his
beneficiary (as defined in subsection 7.4) for the balance of such 120-month
period.

                    (d)          Such other form or amount of pension or benefit
of an actuarially equivalent value as may be authorized by the committee and
offered to all members on a non-discriminatory basis.

Payment of an optional form of pension will commence no later than the date on
which the member's pension in the normal form otherwise would commence under
subsection 7.1, and shall comply with the requirements of Section 401(a) (9) of
the Internal Revenue Code, including the minimum distribution incidental benefit
requirement of Section 1.401(a) (9)-2 of the regulations thereunder.

          7.3.          Election and Discontinuance of Options. A member's
election of an optional form of pension specified in subsection 7.2 shall be
subject to the following:

                    (a)          An election of an option under subsection 7.2
must be in writing and signed by the member; and will be effective only if the
member's spouse, if any, consents to the election in writing, and such consent
acknowledges the effect of the election and is witnessed by a plan
representative or a notary public.

                    (b)          The committee shall provide each member with a
written explanation of the terms and conditions of the options described in
subsection 7.2 and the effect of an election to receive his benefits in a form
other than that set forth in subparagraph 7.l(a).



-20-

--------------------------------------------------------------------------------


                    (c)          Evidence of a member's good health may be
required before election of an optional form of pension will be permitted under
subsection 7.2 unless request for payment in the optional form is made before
the later of a date 90 days following the date as of which the plan is adopted
by his employer or a date at least six months before the member's retirement
date.

                    (d)          A member who has elected an option may revoke
it at any time prior to his retirement date by writing filed with the committee.
A member may not change an option unless a request for change is made at least
six months before his normal or earlier retirement date or unless evidence of
good health of the member satisfactory to the committee is filed within a
reasonable time after the request is made. A revocation or change of an option
may be made without the consent of any person the member designated in the
option. Notwithstanding the above, any change is subject to subparagraph 7.3(a)
above.

                    (e)          If a member who elected an optional form of
pension dies before his retirement date, the option elected automatically will
be cancelled and no benefits will be paid to any person under the option;
provided, however, if the member had continued in the employ of the employers
after his normal retirement date, survivorship benefits will be paid in
accordance with the option elected in the same manner and amount as would have
been paid if the member had retired on the date of his death and died
immediately thereafter.

                    (f)          If a member elects the optional form of pension
payable under subparagraph 7.2(a) and his spouse dies before the member's
retirement date or if the member retires on a disability retirement date, the
option automatically will be cancelled and the member's pension will be paid to
him as provided in subsection 7.1 unless a new election can be and is made by
the member.

                    (g)          If a member who elected an optional form of
pension resigns or is dismissed from the employ of all of the employers before
retirement under the plan, the option elected automatically will be cancelled
and, unless he is entitled to receive a monthly deferred benefit under
subsection 6.1, no benefits will be payable under the plan to or on account of
the member.


          7.4.          Designation of Beneficiaries. A member who has elected
an optional form of pension under subsection 7.2 may, from time to time,
designate any person or persons (who may be designated concurrently,
contingently or successively) to whom any benefits payable under the option
after the member's death are to be distributed. A beneficiary designation will
be effective only when it is signed and filed with the committee while the
member is still alive and will cancel all beneficiary designations previously
filed by the member. If a member designates someone other than (or in addition
to) his spouse as his primary beneficiary, his spouse must consent in writing to
the designation. Such a consent will be effective only if it acknowledges the
effect of the beneficiary designation and is

-21-

--------------------------------------------------------------------------------


witnessed by a plan representative or a notary public. If a member designates
someone other than (or in addition to) his spouse as his primary beneficiary,
and his spouse does not (or cannot) consent and is living at his death, the
member's beneficiary designation shall be ineffective, and his benefits shall be
distributed to his spouse. If a deceased member failed to designate a
beneficiary as provided above, or if the designated beneficiary dies before the
member or before complete payment of the member's benefits, the member's
benefits shall be distributed to his spouse or, if there is none, the committee,
in its discretion, may direct payment of such benefits as follows:



                    (a)          To or for the benefit of any one or more of his
relatives by blood, adoption or marriage and in such proportions as the
committee determines; or

                    (b)          To the legal representative or representatives
of the estate of the last to die of the member and his designated beneficiary.


          7.5.          Required Benefit Payments. Unless a member makes an
election to defer payment, payment of benefits under the plan to a member shall
commence not later than the 60th day after the latest of the end of the plan
year in which:

                    (a)          the member attains age 65 years,

                    (b)          the tenth anniversary of the year in which the
member commenced participation in the plan occurs, or

                    (c)          the member terminates employment with the
company.

          Notwithstanding the foregoing sentence, payment of the benefits of a
member who is not a 5 percent owner of an employer and who attained age 70-1/2
before January 1, 1988 must commence by April 1 of the calendar year next
following the later of the calendar year in which the member attains age 70-1/2
or the calendar year in which his retirement date occurs (his "required
commencement date"). Payment of the benefits of (a) a member who is a 5 percent
owner of an employer at any time during the plan year ending with or within the
calendar year in which such member attains age 66-1/2 or any subsequent plan
year, and (b) a member who is not a 5 percent owner of an employer and who
attains age 70-1/2 on or after January 1, 1988 must commence by April 1 of the
calendar year next following the calendar year in which the member attains age
70-1/2 (his "required commencement date"); except that payment of the benefits
of a member who is not a 5 percent owner of an employer and who attained age
70-1/2 during the calendar year beginning on January 1, 1988 and ending on
December 31, 1988 must commence by April 1, 1990 (his "required commencement
date"). A member whose benefits commence in accordance with the immediately
preceding sentence but whose employment with the employers has not terminated
shall continue to receive credited service pursuant to subsection 3.2, except
that credited service in excess of 30 years shall be disregarded. A member's
benefits shall not be payable over a period greater than the joint and last
survivor


-22-

--------------------------------------------------------------------------------


expectancy of the member and his beneficiary. If a member dies before his
required commencement date, his benefits must be distributed over a period not
exceeding the greatest of: (i) five years from the death of the member; (ii) in
the case of payments to a designated beneficiary other than the member's spouse,
the life expectancy of such beneficiary, provided payments begin within one year
of the member's death; or (iii) in the case of payments to the member's spouse,
the life expectancy of such spouse, provided payments begin by the date the
participant would have attained age 70-1/2. The life expectancy of a member, his
spouse or his designated beneficiary shall be determined by use of the expected
return multiples contained in the regulations under Section 72 of the Internal
Revenue Code. If a participant so elects, the life expectancy of the participant
and his spouse shall be recalculated annually. In the absence of such an
election, life expectancies shall not be recalculated.




          7.6.          Re-employment. If a former employee who is receiving, or
is entitled to receive, a monthly pension or a monthly deferred benefit is
re-employed by the company, benefits shall not be suspended under the plan
during the period of re-employment until the first day of the Plan Year
following a Plan Year in which the Participant is credited with at least 500
Hours of Service. If suspended, benefits shall resume at the earlier of the
beginning of a Plan Year following a Plan Year in which the reemployed member
incurs a Break in Service or the month following the end of the member's period
of remployment. Benefits payable after a suspension of benefits shall be
determined in accordance with the plan as then in effect, shall take into
account the benefits to which the member was entitled prior to re-employment or
prior to normal retirement date, as applicable, and shall be actuarially
adjusted to reflect any benefits previously received.


          7.7.          Facility of Payment. When a person entitled to benefits
under the plan is under legal disability, or, in the committee's opinion, is in
any way incapacitated so as to be unable to manage financial affairs, the
committee may direct the trustee to pay the benefits to such person's legal
representative, or to a relative or friend of such person for such person's
benefit, or the committee may direct the application of such benefits for the
benefit of such person. Any payment made in accordance with the preceding
sentence shall be a full and complete discharge of any liability for such
payment under the plan.


          7.8.          Missing Members or Beneficiaries. Neither the committee
nor any employer is required to search for or locate a member or beneficiary. If
the committee attempts to notify a member or beneficiary that he is entitled to
benefits under the plan, and the member or beneficiary fails to claim his
benefits or make his whereabouts known to the committee within a reasonable time
after the notification, the benefits of the member or beneficiary shall be
forfeited; provided that such benefits shall be reinstated if the member or
beneficiary subsequently makes a claim for the forfeited benefits.




-23-

--------------------------------------------------------------------------------


          7.9.          Lump Sum Payment of Accrued Benefits.

                    (a)          If the present value of a member's entire
nonforfeitable accrued benefit under the plan, or the pre-retirement spouse's
benefit payable under subsection 8.3 of the plan, does not exceed $5,000, the
trustee shall pay such present value to the member (or in the event of his
death, to his surviving spouse) in a lump sum on or before the January 1 or July
1 next following the one-year anniversary of his termination of employment.
Notwithstanding the provisions of subsection 3.3, if a member who received a
lump sum payment under this subsection 7.9 is subsequently reemployed by an
employer, his years of employment before his termination of employment shall be
disregarded in determining his credited service under the plan.

                    If a member's employment terminates and the member's vested
percentage is zero with respect to any portion of the Participant's Accrued
Benefit, any nonvested Accrued Benefit shall be forfeited as of the date that
the Participant's employment terminates. If the former member is reemployed by
an employer before the Participant has five consecutive Breaks in Service, any
forfeited Accrued Benefit shall be restored as of the date the member is
reemployed.

                    (b)          QDRO. If the plan receives a QDRO, the QDRO
requires (or the alternate payee consents) and the present value of the accrued
benefit attributable to all alternate payees does not exceed a present value of
$10,000, the trustee shall pay the value of the alternate payee's benefit in a
lump sum as soon as administratively practicable. "QDRO" means a qualified
domestic relations order, as defined in Code Section 414(p), that is issued by a
competent state court and that meets the following conditions:

                              (i)          Alternate Payee. The alternate payee
must be the spouse or former spouse or a child or other dependent of the
participant.

                              (ii)          Reason for Payments. The payments
must relate to alimony, support of a child or other dependent, or a division of
marital property.

                              (iii)          Contents. The QDRO must contain the
name and address of the participant and the alternate payee, the amount of
benefits or percentage of the participant's vested accrued benefit to be paid to
the alternate payee, the valuation date as of which the amount or percentage is
to be determined, and instructions concerning the timing and method of payment.

                              (iv)          Restrictions. A QDRO may not
require:

                                        (A)          This plan to pay more than
the actuarially equivalent present value of the participant's vested accrued
benefit to the participant and all alternate payees;



-24-

--------------------------------------------------------------------------------


                                        (B)          A method, payment date, or
duration of payment not otherwise permitted under this article; and

                                        (C)          Cancellation of the prior
rights of another alternate payee.


          7.10.          Restrictions on Distributions. Notwithstanding any
other provisions of the plan, for any plan year the benefits paid to a member
who was among the 25 highly compensated employees and highly compensated former
employees (as defined in Section 414(q) of the Internal Revenue Code) receiving
the greatest compensation from the employers for that or any prior plan year
shall be restricted to an amount equal to the payments that would be made on
behalf of the member for that plan year under a single life annuity that is the
actuarial equivalent of the member's accrued benefit under the plan. The
foregoing restriction shall not apply for any plan year if:

                    (a)          After payment of all benefits payable under the
plan to such member for that year, the value of plan assets equals or exceeds
110 percent of the value of the aggregate current liabilities to all members and
beneficiaries under the plan; or

                    (b)          The value of all benefits payable under the
plan to such member for that year is less than one percent of the value of the
aggregate current liabilities to all members and beneficiaries under the plan
before payment of such benefits; or

                    (c)          The value of the benefits payable under the
plan to such member for that year does not exceed 53,500; or

                    (d)          The plan terminates and the benefit received by
such member is nondiscriminatory under Section 401(a)(4) of the Internal Revenue
Code; or

                    (e)          Such member has agreed to repay to the plan
amounts distributed therefrom that are in excess of the foregoing restrictions
and which are necessary for the distribution of assets upon plan termination to
satisfy Section 401(a)(4) of the Internal Revenue Code, provided that such
agreement has been secured or collateralized in accordance with applicable
governmental requirements.


          7.11.          Direct Transfer of Eligible Rollover Distributions. If
payment of a member's benefits constitutes an eligible rollover distribution
under Section 402(c)(4) of the Internal Revenue Code, then the member may elect
to have such distribution paid directly to an eligible retirement plan described
in Section 402(c)(8)(B) of the Internal Revenue Code. Each election by a member
under this subsection 7.11 shall be made at such time and in such manner as the
committee shall determine, and shall be effective only in accordance with such
rules as shall be established from time to time by the committee.





-25-

--------------------------------------------------------------------------------


SECTION 8

Death Benefits


          8.1.          Death Before Commencement of Benefits. Except as
provided in subsection 8.3 and in this subsection, no death benefits are payable
on account of a member who dies before commencement of his benefits under the
plan. If a member dies on or after his 65th birthday but before his retirement
date, and a spouse's benefit is not payable on behalf of the member under
subsection 8.3, survivorship benefits will be paid in accordance with the form
in which the member's benefits would have been paid if he had retired on the
last day of the month in which his death occurred and died immediately
thereafter. Survivorship benefits payable under this subsection 8.1 shall
commence on the first day of the month next following the date of the member's
death.


          8.2.          Death After Commencement of Benefits. The death
benefits, if any, of a member who dies after commencement of his benefits under
the plan are those specified under the form in which his benefits were being
paid.


          8.3.          Pre-retirement Spouse's Benefit. A benefit shall be
payable to the spouse of a member who dies after August 22, 1984, subject to and
determined in accordance with the following terms and conditions:

                    (a)          Eligibility for Spouse's Benefit. A monthly
spouse's benefit shall be payable on behalf of a member who, at the date of his
death:

                              (i)          was married and had been married to
the same spouse for the six month period ending on that date;

                              (ii)          had either attained age 65 years or
completed five or more years of credited service;

                              (iii)          had not begun to receive benefits
under the plan.

                    (b)          Amount of Spouse's Benefit. The spouse's
benefit shall be in an amount determined as follows:

                              (i)          If the member was employed and had
attained age 65 years at the date of his death, 50% of the amount of monthly
pension to which the member would have been entitled if the first day of the
month coincident with or next following the date of his death were his
retirement date and his benefits were payable in the form specified in
subparagraph 7.1(a), computed pursuant to subsection 4.1.




-26-

--------------------------------------------------------------------------------


                              (ii)          If the member's death occurs while
employed and after he had completed ten or more years of credited service but
before attainment of age 65 years, 50% of the amount of monthly pension which
would have been provided under the normal form of payment (as described in
subparagraph 7.1(a)), computed pursuant to subsection 4.1 had he continued in
the employ of the employer until his normal retirement date, but based on his
final average earnings as at his date of death.

                              (iii)          If the member was not employed at
the date of his death and had not met the requirements of subsection 2.4 as of
the date he left the employ of the employer but had completed ten or more years
of credited service, 50% of the amount of monthly deferred benefit if his
benefits were payable in the form described in subparagraph 7.1(a), computed
pursuant to subsection 4.2.

                              (iv)          If the member's death occurs after
he had completed five or more years of credited service but before he had either
completed ten years of credited or attained age 65 years, 50% of the amount of
monthly deferred benefit, computed pursuant to subsection 6.2, to which the
member would have been entitled if his benefits were payable in the form
specified in subparagraph 7.1(a) of the plan commencing on the first day of the
month coincident with or next following the date the member would have attained
age 60 years (or his date of death, if later).

                    (c)          Payment of Spouse's Benefit. Survivorship
benefits payable under subparagraphs 8.3(b)(i) and (ii) shall commence on the
first day of the month following the date of the member's death and shall end
with the month in which the member's spouse dies. Survivorship benefits payable
under subparagraphs 8.3(b) (iii) and (iv) shall commence as of the first day of
the month coincident with or next following the later of the date of the
member's death or the date the member would have attained age 60 years and shall
end with the month in which the member's spouse dies.














-27-

--------------------------------------------------------------------------------


SECTION 9

The Committee


          9.1.          Membership. A committee consisting of not less than
three nor more than seven persons (who may but need not be employees of the
employers) shall be appointed by the company. The Secretary of the company shall
certify to the trustee from time to time the appointment to (and termination of)
office of each member of the committee and the person who is selected as
secretary of the committee.


          9.2.          Committee's General Powers Rights and Duties. Except as
otherwise specifically provided and in addition to the powers, rights and duties
specifically given to the committee elsewhere in the plan and the trust
agreement, the committee shall have the following powers, rights and duties:

                    (a)          To select a secretary, if it believes it
advisable, who may but need not be a committee member.

                    (b)          To construe and interpret the provisions of the
plan and make factual determinations thereunder, including the discretionary
power to determine the rights or eligibility of employees or members and any
other persons, and the amounts of their benefits under the plan, and to remedy
ambiguities, inconsistencies or omissions, and such determinations shall be
binding on all parties.

                    (c)          To adopt such rules of procedure and
regulations as in its opinion may be necessary for the proper and efficient
administration of the plan and as are consistent with the plan and trust
agreement.

                    (d)          To enforce the plan in accordance with the
terms of the plan and the trust agreement and the rules and regulations adopted
by the committee as above.

                    (e)          To direct the trustee as respects payments or
distributions from the trust fund in accordance with the provisions of the plan.

                    (f)          To furnish the employers with such information
as may be required by them for tax or other purposes in connection with the
plan.

                    (g)          To employ agents, attorneys, accountants,
actuaries or other persons (who also may be employed by an employer) and to
allocate or delegate to them such powers, rights and duties as the committee may
consider necessary or advisable to properly carry out administration of the
plan, provided that such allocation or delegation and the acceptance thereof by
such agents, attorneys, accountants, actuaries or other persons, shall be in
writing.





-28-

--------------------------------------------------------------------------------


                    (h)          To direct the trustee as respects investments
in and withdrawals from Wolverine Investment Trust, as described in Article VII
of the trust.


          9.3.          Manner of Action. During a period in which two or more
committee members are acting, the following provisions apply where the context
admits:

                    (a)          A committee member by writing may delegate any
or all of his rights, powers, duties and discretions to any other member, with
the consent of the latter.

                    (b)          The committee members may act by meeting or by
writing signed without meeting, and may sign any document by signing one
document or concurrent documents.

                    (c)          An action or a decision of a majority of the
members of the committee as to a matter shall be as effective as if taken or
made by all members of the committee.

                    (d)          If, because of the number qualified to act,
there is an even division of opinion among the committee members as to a matter,
a disinterested party selected by the committee shall decide the matter and his
decision shall control.

                    (e)          Except as otherwise provided by law, no member
of the committee shall be liable or responsible for an act or omission of the
other committee members in which the former has not concurred.

                    (f)          The certificate of the secretary of the
committee or of a majority of the committee members that the committee has taken
or authorized any action shall be conclusive in favor of any person relying on
the certificate.


          9.4.          Interested Committee Member. If a member of the
committee also is a member of the plan, he may not decide or determine any
matter or question concerning distributions of any kind to be made to him or the
nature or mode of settlement of his benefits unless such decision or
determination could be made by him under the plan if he were not serving on the
committee.


          9.5.          Resignation or Removal of Committee Members. A member of
the committee may be removed by the company at any time by ten days' prior
written notice to him and the other members of the committee. A member of the
committee may resign at any time by giving ten days' prior written notice to the
company and the other members of the committee. The company may fill any vacancy
in the membership of the committee; provided, however, that if a vacancy reduces
the membership of the committee to less than three, such vacancy shall be filed
as soon as practicable. The company shall give prompt written notice thereof to
the other members of the committee. Until any such vacancy is


-29-

--------------------------------------------------------------------------------


filled, the remaining members may exercise all of the powers, rights and duties
conferred on the committee.




          9.6.          Information Required by Committee. Each person entitled
to benefits under the plan must file with the committee from time to time in
writing such person's post office address and each change of post office
address. Any communication, statement or notice addressed to any such person at
the last post office address filed with the committee will be binding upon such
person for all purposes of the plan. Each person entitled to benefits under the
plan also shall furnish the committee with such documents, evidence, data or
information as the committee considers necessary or desirable for the purpose of
administering the plan. The employers shall furnish the committee with such data
and information as the committee may deem necessary or desirable in order to
administer the plan. The records of an employer as to an employee's or member's
period of employment, termination of employment and the reason therefor, leave
of absence, reemployment and earnings will be conclusive on all persons unless
determined to the committee's satisfaction to be incorrect.


          9.7.          Evidence. Evidence required of anyone under the plan may
be by certificate, affidavit, document or other information which the person
acting on it considers pertinent and reliable, and signed, made or presented by
the proper party or parties.


          9.8.          Uniform Rules. The committee shall administer the plan
on a reasonable and nondiscriminatory basis and shall apply uniform rules to all
members similarly situated.


          9.9.          Review of Benefit Determinations. The committee will
provide notice in writing to any member or beneficiary whose claim for benefits
under the plan is denied and the committee shall afford such member or
beneficiary a full and fair review of its decision if so requested.


          9.10.          Committee's Decision Final. Subject to applicable law,
any interpretation of the provisions of the plan and any decisions on any matter
within the discretion of the committee made by the committee in good faith shall
be binding on all persons. A misstatement or other mistake of fact shall be
corrected when it becomes known and the committee shall make such adjustment on
account thereof as it considers equitable and practicable.







-30-

--------------------------------------------------------------------------------


SECTION 10

General Provisions


          10.1.          Additional Employers. Any subsidiary or affiliate of
the company that is not an employer may adopt the plan and become an employer
and a party to the trust agreement by:

                    (a)          Filing with the company, the committee and the
trustee a certified copy of a resolution of its Board of Directors adopting the
plan; and

                    (b)          Filing with the trustee and the committee a
certified copy of a resolution of the Board of Directors of the company
consenting to such action.

The plan may be extended to any branch or division of the company or of any
subsidiary or affiliate of the company, and such branch or division shall become
an employer upon filing with the committee a written instrument (approved by the
committee) to that effect.


          10.2.          Waiver of Notice. Any notice required under the plan
may be waived by the person entitled to notice.


          10.3.          Gender and Number. Where the context admits, words in
the masculine gender shall include the feminine and neuter genders, the singular
shall include the plural, and the plural shall include the singular.


          10.4.          Controlling Law. Except to the extent superseded by
laws of the United States, the laws of Michigan shall be controlling in all
matters relating to the plan and trust agreement.


          10.5.          Employment Rights. The plan does not constitute a
contract of employment, and membership in the plan will not give any employee
the right to be retained in the employ of an employer, nor any right or claim to
any benefit under the plan, unless such right or claim has specifically accrued
under the terms of the plan.


          10.6.          Litigation by Members. If a legal action begun against
the trustee, one or more employers, the committee or any member or members
thereof, by or on behalf of any person results adversely to that person, or if a
legal action arises because of conflicting claims to a member's or other
person's benefits, the cost to the trustee, the employers, the committee or any
member or members thereof of defending the action shall be charged to


-31-

--------------------------------------------------------------------------------


the extent permitted by law to the sums, if any, which were involved in the
action or were payable to the member or other person concerned.




          10.7.          Interests Not Transferable. The interests of members
and their beneficiaries under the plan and the trust agreement are not subject
to the claims of their creditors and, except as may be required by the tax
withholding provisions of the Internal Revenue Code or any state's income tax
act, may not be voluntarily or involuntarily sold, transferred, alienated or
assigned except under a QDRO.


          10.8.          Absence of Guaranty. Neither the committee nor any
employer in any way guarantees the trust fund from loss or depreciation. Except
as required by applicable law, the employers do not guarantee any payment to any
person. The liability of the trustee or the committee to make any payment under
the plan will be limited to the assets held by the trustee which are available
for that purpose.


          10.9.          Action by Employers. Any action required or permitted
to be taken by an employer under the plan shall be by resolution of its Board of
Directors, by resolution of a duly authorized committee of its Board of
Directors, or by a person or persons authorized by resolution of its Board of
Directors or such committee.





















-32-

--------------------------------------------------------------------------------


SECTION 11

Contributions


          11.1.          Employer Contributions. Subject to the provisions of
Section 12, the employers expect and intend to contribute to the plan from time
to time such amounts as shall be required under accepted actuarial principles to
maintain the plan in a sound condition. Each employer's contribution for a plan
year is conditioned on its deductibility under Section 404 of the Internal
Revenue Code in that year.


          11.2.          Member Contributions. No member will be required or
permitted to make any contributions under the plan.


          11.3.          Application of Forfeitures. Forfeitures arising under
the plan for any reason shall not be used to increase the benefit any person
otherwise would be entitled to receive under the plan at any time prior to
termination of the plan or prior to the complete discontinuance of contributions
by his employer. The amounts so forfeited with respect to any employer shall be
used to reduce the employer's contributions under the plan.


          11.4.          No Interest in Employers. The employers shall have no
right, title or interest in the trust fund, nor will any part thereof at any
time revert or be repaid to an employer, directly or indirectly, unless:

                    (a)          the Internal Revenue Service initially
determines that the plan does not meet the requirements of Section 401(a) of the
Internal Revenue Code, in which event any contribution by the employer must be
returned within one year after the date the initial qualification is denied.

                    (b)          all liabilities under the plan attributable to
such employer shall have been paid or provided for in full and assets remain in
the trust fund because of an erroneous actuarial computation, in which event the
assets remaining shall revert and be repaid to the employer;

                    (c)          a contribution is made by such employer by
mistake of fact and such contribution is returned to the employer within one
year after payment to the trustee; or

                    (d)          a contribution conditioned on the deductibility
thereof is disallowed as an expense for federal income tax purposes and such
contribution (to the extent disallowed) is returned to the employer within one
year after the disallowance of the deduction.

The amount of any contribution that may be returned to an employer pursuant to
subparagraph (c) or (d) above must be reduced by any losses of the trust fund
allocable thereto.



-33-

--------------------------------------------------------------------------------


SECTION 12

Amendment and Termination


          12.1.          Amendment. While the employers expect and intend to
continue the plan, the company reserves the right to amend the plan (in
accordance with the procedures set forth in subsection 10.9) from time to time,
except as follows:

                    (a)          The duties and liabilities of the committee
under the plan cannot be changed substantially without its consent;

                    (b)          No amendment shall reduce the value of a
member's benefits to less than the amount he would be entitled to receive if he
had resigned from the employ of all of the employers on the day of the
amendment;

                    (c)          In the case of an amendment which changes any
vesting schedule under the plan, a member who has completed three or more years
of credited service must be permitted to elect, within a reasonable time after
the adoption of such amendment, to have the nonforfeitable percentage of his
benefits computed under the plan without regard to such amendment;

                    (d)          In the case of any merger or consolidation
with, or transfer of assets or liabilities to, any other plan, each member's
benefit if the plan terminated immediately after such merger, consolidation or
transfer shall be equal to or greater than the benefit he would have been
entitled to receive if the plan had terminated immediately before the merger,
consolidation or transfer; and

                    (e)          Except as provided in Section 11, under no
condition shall any amendment result in the return or repayment to any employer
of any part of the trust fund or the income therefrom, or result in the
distribution of the trust fund for the benefit of anyone other than employees
and former employees of the employers and any other persons entitled to benefits
under the plan.


          12.2.          Termination. The plan will terminate as to all
employers on any date specified by the company (in accordance with the
procedures set forth in sub-section 10.9) if thirty days' advance written notice
of the termination is given to the committee, the trustee and the other
employers. The plan will terminate as to an individual employer on the first to
occur of the following:

                    (a)          The date it is terminated by that employer (in
accordance with the procedures set forth in subsection 10.9) if 30 days' advance
written notice of the termination is given to the committee, the trustee and the
other employers.




-34-

--------------------------------------------------------------------------------


                    (b)          The date that employer is judicially declared
bankrupt or insolvent.

                    (c)          The date that employer completely discontinues
its contributions under the plan (a mere failure of the employer to make a
contribution for any year shall not be considered as a discontinuance so long as
the plan does not have an accumulated funding deficiency under Section 412 of
the Internal Revenue Code as applied to that employer at the end of such year).

                    (d)          The dissolution, merger, consolidation or
reorganization of that employer, or the sale by that employer of all or
substantially all of its assets, except that:

                              (i)          in any such event arrangements may be
made with the consent of the company whereby the plan will be continued by any
successor to that employer or any purchaser of all or substantially all of its
assets, in which case the successor or purchaser will be substituted for that
employer under the plan and the trust agreement; and

                              (ii)          if an employer is merged, dissolved
or in any other way reorganized into, or consolidated with, any other employer,
the plan as applied to the former employer will automatically continue in effect
without a termination thereof.


          12.3.          Nonforfeitability on Termination. On termination or
partial termination of the plan as respects any employer, the rights of all
affected members to benefits accrued to the date of such termination or partial
termination shall be nonforfeitable, but shall be payable only to the extent
funded as of such date.


          12.4.          Notice of Amendment or Termination. Members will be
notified of amendment or termination within a reasonable time.


          12.5.          Allocation and Distribution of Assets on Termination.
On termination of the plan as respects any employer, the committee will direct
the allocation and distribution of plan assets allocable to members employed by
that employer and to retired or terminated members and other persons entitled to
benefits under the plan to the extent of their benefits attributable to
employment with that employer. After payment of any expenses of administration
and liquidation allocable to such plan assets, such plan assets remaining shall
be allocated and distributed to such members and other persons in the following
manner and order to the extent of the sufficiency of such plan assets:

                    (a)          First, to the following persons:

                              (i)          To each person who was receiving a
benefit under the plan as of the beginning of the three-year period ending on
the date of termination of the plan, the portion of such person's benefit which
constitutes a "basic-benefit" under Title IV of the



-35-

--------------------------------------------------------------------------------


Employee Retirement Income Security Act of 1974, determined in accordance with
the terms of the plan in effect during the five year period ending on such date
under which such person's benefit would be the least; and

                              (ii)          To each member who had not retired
at the beginning of the three-year period ending on the date of termination of
the plan but who was eligible for retirement at the beginning of such three-year
period, the portion of any benefit which constitutes a "basic benefit" under
Title IV of the Employee Retirement Income Security Act of 1974 and which would
have been payable if the member had retired and begun to receive a benefit at
the beginning of such three-year period, determined in accordance with the terms
of the plan in effect during the five-year period ending on such date under
which such member's benefit would be the least.

                    (b)          Next, to each person who was entitled to a
benefit under the plan as of the date of termination of the plan, the portion of
his benefit which constitutes a "basic benefit" under Title IV of the Employee
Retirement Income Security Act of 1974 (determined without regard to Sections
4022(b)(5) and 4022(b)(6) thereof), properly adjusted for any allocation of
assets with respect to his benefit made under subparagraph (a) above.

                    (c)          Next, to each person who was entitled to a
benefit under the plan as of the date of termination of the plan, his
nonforfeitable benefit, properly adjusted for any allocation of assets with
respect to his benefit made under subparagraphs (a) or (b) above.

                    (d)          Finally, to each person who was a member of the
plan on the date of termination of the plan, his benefit under the plan accrued
up to that date, properly adjusted for any allocation of assets with respect to
his benefit made under subparagraphs (a ), (b ) or (c ) above . In making such
allocations, the benefits contemplated under subparagraph (a) above shall be
completely provided for before any allocations are made under subparagraphs (b),
(c) and (d), and the allocations provided for in subparagraph (b) above shall be
completely provided for before making any allocations under subparagraphs (c)
and (d), and so forth. In the event that:

                              (i)          The assets available for allocation
under either of subparagraphs (a) or (b) above are not sufficient to satisfy in
full the benefits of all persons described in that subparagraph, the assets
shall be allocated pro rata among such persons on the basis of the present value
(as of the date of termination of the plan) of their respective benefits
described in that subparagraph.

                              (ii)          The assets available for allocation
under subparagraph (c) above are not sufficient to satisfy in full the benefits
of persons described in that subparagraph, except as provided in the following
sentence, the assets shall be allocated to each such person on the basis of his
benefit determined in accordance with the terms of the plan in effect at the
beginning of the 5-year period ending on the date of termination of the plan,
properly adjusted for any allocation of assets with respect to his benefit made



-36-

--------------------------------------------------------------------------------


under subparagraphs (a) or (b). If the assets available for allocation under
subparagraph (c) above are sufficient to satisfy the benefits described in the
preceding sentence, then the benefits of persons described in that subparagraph
shall be determined on the basis of the plan as amended by the most recent plan
amendment effective during such 5-year period under which the assets available
for allocation are sufficient to satisfy in full the benefits of such persons,
and any assets remaining to be allocated under such subparagraph shall be
allocated on the basis of the plan as amended by the next succeeding plan
amendment effective during such period.



                              (iii)          There are not sufficient assets to
make allocation under subparagraph (d) above, the allocation otherwise to be
made under that subparagraph shall be proportionately reduced . Distribution may
be made in cash or property or partly in each, provided property is distributed
at its fair market value as of the date of distribution as determined by the
trustee.


          12.6.          Limitations on Termination. Notwithstanding any other
provisions of the plan, in the event of termination of the plan, the benefits of
any highly compensated employee or highly compensated former employee (as
defined in Section 414(q) of the Internal Revenue Code) shall be limited to
benefits that are nondiscriminatory under Section 401(a)(4) of the Internal
Revenue Code.


























-37-

--------------------------------------------------------------------------------


SECTION 13

Special Restrictions


          13.1.          Effective Date and Overriding Provisions. The following
provisions of this Section 13 shall become effective on a "restricted date" (as
defined in subsection 13.5 below) and, upon becoming effective, shall remain
effective until the following related unrestricted date, and during that period
shall supersede any other Provisions of the plan to the extent necessary to
eliminate any inconsistencies between the provisions of this Section and said
other provisions, subject to any amendment of the plan required by applicable
law.


          13.2.          Plan Termination. If the plan is terminated during the
period beginning on a restricted date and ending on the related unrestricted
date, and after all liabilities have been paid or provided for in full assets
remain in the trust fund because of an erroneous actuarial computation, then
such remaining assets shall first be applied, to the extent permissible under
applicable law, to the purchase of retiree medical and retiree life insurance
payable to members and their beneficiaries in satisfaction of the employers'
then-existing obligations, and any assets still remaining shall be applied on a
pro rata basis to increase the benefits of members and their beneficiaries,
subject, however, to the applicable legal limitations on benefits payable from
tax-qualified plans.


          13.3.          Plan Merger. In the event of any merger or
consolidation of the plan with another plan or any transfer of assets or
liabilities of the plan to another plan which is effected during the period
beginning on a restricted date and ending on the related unrestricted date,
then: (a) the accrued benefit of each member who is actively employed by an
employer as of the effective date of such merger, consolidation or transfer of
assets or liabilities and with respect to whom liability for the payment of
benefits hereunder is being merged or consolidated with or transferred to
another plan shall become fully vested; (b) the vested accrued benefit of each
member, retired or terminated member, and beneficiary in the plan shall be
increased in accordance with subsection 14.2 hereof as if the plan had
terminated as to all employers immediately prior to any such merger,
consolidation or transfer; and (c) prior to consummation of any such merger,
consolidation or transfer, the accrued benefit (as increased hereunder, if
applicable) of each member, retired or terminated member, and beneficiary with
respect to whom liability for the payment of benefits hereunder is being merged
or consolidated with or transferred to another plan shall be satisfied by the
purchase of a guaranteed annuity contract from a financially sound insurance
company which represents an irrevocable commitment to satisfy the accrued
benefit (as increased hereunder, if applicable) of such person.





-38-

--------------------------------------------------------------------------------


          13.4.          Vesting Benefit Accrual, Etc. During the period
beginning on a restricted date and ending on the related unrestricted date, the
provisions of the plan may not be amended in any manner which would adversely
affect in any way the computation or amount of or the entitlement to retirement
benefits hereunder, including, but not limited to, any adverse change in or to:
(a) the rate at which benefits accrue or vest; (b) the compensation recognized
here-under; or (c) the optional forms of payment available to a member, retired
or terminated member, or beneficiary hereunder, including the time of
commencement of such benefits and any actuarial factors utilized in connection
therewith.


          13.5.          Restricted Date. For purposes of this Section 13, the
term "restricted date" means the first date on which either: (i) any "person" or
"group" [as such terms are used in Sections 13(d) and 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the "Act")] becomes the "beneficial owner" (as
defined in Rule 13d-3 under the Act), directly or indirectly, of more than fifty
percent (50%) of the then outstanding voting stock of the company, other than
through a transaction arranged by, or consummated with the prior approval of,
its board of directors; or (ii) during any period of two consecutive years (not
including any period prior to the adoption of this provision), individuals who
at the beginning of such period constitute the board of directors (and any new
director whose election by the board of directors or whose nomination for
election by the company's stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority thereof.
An "unrestricted date" means the last day of the two-year period following the
restricted date.


          13.6.          Prohibition Against Amendment. Except as may be
otherwise required by applicable law, the provisions of this Section 13 may not
be amended or deleted, nor superseded by any other provision of the plan, during
the period beginning on a restricted date and ending on the related unrestricted
date, without the written consent of a majority in both number and interest of
the members who are actively employed by the employers both immediately prior to
the restricted date and at the date of such amendment.














-39-

--------------------------------------------------------------------------------


SECTION 14

Direct Transfer of Eligible
Rollover Distributions

          14.1.          Purpose. This Section 14 applies to distributions made
on or after January 1, 1993. Notwithstanding any provision of the plan to the
contrary that would otherwise limit a distributee's election under this Section
14, a distributee may elect, at the time and in the manner prescribed by the
plan administrator, to have any portion of an eligible rollover distribution
paid directly to an eligible retirement plan specified by the distributee in a
direct rollover.

          14.2.          Definition of Eligible Rollover Distribution. An
eligible rollover distribution is any distribution of all or any portion of the
balance to the credit of the distributee, except that an eligible rollover
distribution does not include: any distribution that is one of a series of
substantially equal periodic payments (not less frequently than annually) made
for the life (or life expectancy) of the distributee or the joint lives (or
joint life expectancies) of the distributee and the distributee's designated
beneficiary, or for a specified period of ten years or more; any distribution to
the extent such distribution is required under Section 401(a)(9) of the Code;
and the portion of any distribution that is not includible in gross income
(determined without regard to the exclusion for net unrealized appreciation with
respect to employer securities).

          14.3.          Definition of Eligible Retirement Plan. An eligible
retirement plan is an individual retirement account described in Section 408(a)
of the Code, an individual retirement annuity described in Section 408(b) of the
Code, an annuity plan described in Section 403(a) of the Code, or a qualified
trust described in Section 401(a) of the Code, that accepts the distributee's
eligible rollover distribution. However, in the case of an eligible rollover
distribution to the surviving spouse, an eligible retirement plan is an
individual retirement account or individual retirement annuity.

          14.4.          Definition of Distributee. A distributee includes an
employee or former employee. In addition, the employee's or former employee's
surviving spouse and the employee's or former employee's spouse or former spouse
who is the alternate payee under a qualified domestic relations order, as
defined in Section 414(p) of the Code, are distributees with regard to the
interest of the spouse or former spouse.

          14.5.          Definition of Direct Rollover. A direct rollover is a
payment by the plan to the eligible retirement plan specified by the
distributee.








-40-

--------------------------------------------------------------------------------









          The Employer has executed this instrument this _____ day of
_________________, 19__.

 

WOLVERINE WORLD WIDE, INC.


By

--------------------------------------------------------------------------------

     Stephen L. Gulis, Jr.
     Its: Vice President and Chief Financial Officer

 

 

 

Employer


















-41-

--------------------------------------------------------------------------------


SUPPLEMENT A


          A-1.          Benefits for UFCW Employees. Pursuant to collective
bargaining agreements between the company and collective bargaining
representatives of employees at the company's Tannery, Factory C and
Distribution Center facilities, which employees are represented by The United
Food and Commercial Workers International Union, AFL-CIO ("the UFCW") a separate
pension plan and trust will be established for employees represented by each
such UFCW bargaining unit, effective January 1, 1984. On and after January 1,
1984, pension benefits for employees of the company represented by the UFCW
bargaining units including former employees and retired employees who were
represented by such bargaining units and who are eligible for benefits under
this plan ("UFCW employees") will be provided solely under such separate plans
and trusts. From and after January 1, 1984, this plan shall no longer be
extended to any UFCW employees and in no event will any benefits be paid to or
on account of any such UFCW employees under this plan.


          A-2.          Transfer of Assets. Plan assets, as apportioned by the
actuary to provide for and secure the accrued vested benefits of UFCW employees
will be transferred and assigned to the separate trust established for each UFCW
bargaining unit.

          A-3.          Effective Dates of Benefit Increase. For purposes of
determining the amount of benefits payable to any employee hereunder, "$7.00"
shall be substituted for "$6.00" where the latter amount appears in subparagraph
4.1(b), 4.2(b), subsection 5.1 and subparagraph 6.1(a) on the following dates:

 

(a)

May 1, 1983

UFCW employees represented by the Factory C Bargaining unit.

 

 

 

 

 

(b)

August 16, 1983

UFCW employees represented by the tannery bargaining unit.

 

 

 

 

 

(c)

October 15, 1983

UFCW employees represented by the Distribution Center bargaining unit.

 

 

 

 

 

(d)

July 1, 1983

All other employees.


          A-4.          This Supplement Controlling. In the event of any
conflict between any of the provisions of this Supplement and any other
provisions of the plan, the provisions of this Supplement shall control.





-42-

--------------------------------------------------------------------------------


SUPPLEMENT B

Special Rules for Top-Heavy Plans


          B-1.          Purpose and Effect. The purpose of this Supplement B is
to comply with the requirements of Section 416 of the Internal Revenue Code of
1954. The provisions of this Supplement B shall be effective for each plan year
beginning after December 31, 1983 in which the plan is a "top-heavy plan" within
the meaning of Section 416(g) of the Internal Revenue Code.


          B-2.          Top-Heavy Plan. In general, the plan will be a top-heavy
plan for any plan year if, as of the last day of the preceding plan year (the
"determination date"), the present value of the cumulative accrued benefits of
members who are key employees (as defined in Section 416(i)(1) of the Internal
Revenue Code) exceeds 60 percent of the present value of the cumulative accrued
benefits of all members. In making the foregoing determination, the following
special rules shall apply:

                    (a)          The present value of a member's accrued benefit
shall be increased by the aggregate distributions, if any, made with respect to
the member during the 5-year period ending on the determination date.

                    (b)          The accrued benefit of a member who was
previously a key employee, but who is no longer a key employee, shall be
disregarded.

                    (c)          The accrued benefit of a beneficiary of a
member shall be considered an accrued benefit of the member.

                    (d)          The accrued benefit of a member who did not
perform any services for an employer during the 5-year period ending on the
determination date shall be disregarded.

                    (e)          The accrued benefit of a participant who is not
a key employee shall be determined under the method used for all plans of the
employers or, if there is no such method, as if such benefit accrued no faster
than the slowest accrual rate permitted under Section 411(b)(l)(C) of the
Internal Revenue Code.


          B-3.          Key Employee. In general, a "key employee" is an
employee who, at any time during the 5-year period ending on the determination
date, is:

                    (a)          an officer of an employer or controlled group
member receiving annual compensation greater than 50% of the limitation in
effect under Section 415 (b)(1)(A) of the Internal Revenue Code; provided, that
for purposes of this subparagraph (a), no more than 50 employees of the
employers and controlled group members (or if lesser, the greater of 3 employees
or 10 percent of the employees) shall be treated as officers;



-43-

--------------------------------------------------------------------------------


                    (b)          one of the ten employees receiving annual
compensation from the employers and/or controlled group members of more than the
limitation in effect under Section 415(c)(1)(A) of the Internal Revenue Code and
owning the largest interests in an employer or controlled group member;

                    (c)          a 5 percent owner or an employer or controlled
group member; or

                    (d)          a 1 percent owner of an employer or controlled
group member receiving annual compensation from the employers and/or controlled
group members of more than $150,000.


          B-4.          Minimum Vesting. For any plan year in which the plan is
a top-heavy plan, a member's vested percentage in his accrued benefit shall not
be less than the percentage determined under the following table:

 


Years of Credited Service

    Vested
Percentage

 

 

 

 

 

 

 

Less than 2

 

0

 

 

2

 

20

 

 

3

 

40

 

 

4

 

60

 

 

5

 

80

 

 

6

 

or more     100

 

If the foregoing provisions of this paragraph B-4 become effective, and the plan
subsequently ceases to be a top-heavy plan, each member who has then completed
three or more years of credited service may elect to continue to have the vested
percentage of his accrued benefit determined under the provisions of this
paragraph B-4.


          B-5.          Minimum Benefit. A member's monthly pension or deferred
benefit, commencing at his normal retirement date and payable as a life annuity,
shall not be less than an amount equal to 2 percent of his average compensation
(as defined below), multiplied by the number of years (not to exceed 10) of his
top-heavy service (as defined below). A member's "average compensation" means
the monthly average of his compensation for the 5 consecutive years of which his
compensation was highest, disregarding any compensation paid after the last year
in which the plan is a top-heavy plan. A member shall be entitled to a year of
"top-heavy service" for each year of his credited service after December 31,
1983 during which the plan is a top-heavy plan and he is a member thereunder.






-44-

--------------------------------------------------------------------------------


          B-6          Aggregation of Plans. In accordance with section
416(g)(2) of the Internal Revenue Code, other plans maintained by the employers
or controlled group members may be required or permitted to be aggregated with
this plan for purposes of determining whether the plan is a top-heavy plan.

          For all purposes hereof:

                    (a)          A "required aggregation group" means each
qualified plan of the employer controlled group members in which at least one
key employee participates, and any other qualified plan of the employer or
controlled group member which enables the plan to meet the requirements of
Sections 401(a)(4) 410 of the Internal Revenue Code.

                    (b)          A "permissive aggregation group" means the
required aggregation group of plans plus any other plan or plans of the employer
or controlled group members which, when considered as a group with the required
aggregation group, would continue to satisfy the requirements of Sections
401(a)(4) and 410 of the Internal Revenue Code.

          B-7.          No Duplication of Benefits. If the employers and/or
controlled group members maintained more than one plan, the minimum benefit
otherwise required under paragraph B-5 above may be reduced in accordance with
regulations of the Secretary of the Treasury to prevent inappropriate
duplication of minimum benefits or contributions.


          B-8.          Adjustment of Combined Benefit Limitations. ln order to
reduce the overall limitations on combined plan contributions and benefits under
Section 415 of the Internal Revenue Code, the number 1.00 shall be substituted
for 1.25 in determining defined benefit fractions and defined contribution
fractions in accordance with Section 415 of the Internal Revenue Code and
Section 235 of the Tax Equity and Fiscal Responsibility Act of 1982 for purposes
of subsection 4.8. Provided, however, that the foregoing sentence shall not
apply if (A) the top-heavy ratio is 0.90 or less and (8) each non-key employee
receives an additional minimum benefit or contribution under a plan of the
employer. In the case of a non-key employee participating only in this or
another defined benefit plan, the additional minimum benefit for each year of
service counted is one percentage point, up to a maximum of ten percentage
points, of the member's average compensation for the five consecutive years when
the member had the highest aggregate compensation from the employer, computed as
described in 8-5 above. In the case of a non-key employee participating only in
a defined contribution plan, the additional minimum contribution is one percent
of the member's compensation. In the case of a non-key employee participating in
both this or another defined benefit plan and a defined contribution plan, there
is no minimum benefit, but the minimum contribution under the defined
contribution plan shall be 7-l/2% of the member's compensation.


          B-9.          Use of Terms. All terms and provisions of the plan shall
apply to this Supplement B, except that where the terms and provisions of the
plan and this Supplement B conflict, the terms and provisions of this Supplement
B shall govern.



-45-

--------------------------------------------------------------------------------


SUPPLEMENT C
TO
WOLVERINE EMPLOYEES' PENSION PLAN

Provisions Relating to Certain Former Participants
Under Webster Manufacturing Unit
Hourly-Rated Employees' Pension Plan


          C-1.          Introduction. Effective May 31, 1988, Webster
Manufacturing Unit Hourly-Rated Employees' Pension Plan (the "Webster Plan")
shall be merged into and continued in the form of this plan, and participants in
the Webster Plan shall become members in this plan. Each such participant is
referred to below in this Supplement as a "Webster Participant". The amount and
form of each Webster Participant's benefit under this plan shall be governed by
the terms of this Supplement C.


          C-2.          Full Vesting of Webster Participant's Benefit. Each
Webster Participant who terminates employment on or after May 31, 1988 shall be
fully vested in his benefits under the plan.


          C-3.          Amount of Webster Participant's Benefit at Normal
Retirement Date. A Webster Participant's normal benefit under the plan is a
monthly retirement income, commencing on the Webster Participant's normal
retirement date and payable during his lifetime, in an amount equal to the sum
of: (a) $3.00 multiplied by his number of full and fractional years of credited
service under the plan after May 31, 1988; plus (b) $3.00 multiplied by his
number of full and fractional years of benefit service accrued under the Webster
Plan after December 31, 1969 and before June 1, 1988; plus (c) $1.20 multiplied
by his number of full and fractional years of benefit service accrued under the
Webster Plan before January 1, 1970. A Webster Participant who was participating
in the Webster Plan on December 31, 1987 and who terminates employment on or
after May 31, 1988 shall be entitled to a full year of benefit service for 1988.
Except as provided in paragraph C-4 below, the amount of monthly retirement
income computed under this paragraph C-3 will be used to determine the amount of
a Webster Participant's benefit for all purposes of the plan.


          C-4.          Supplemental Benefit for Webster Participants. In
addition to the amount of retirement income computed under paragraph C-3 above,
a Webster Participant who terminates employment on or after May 31, 1988 will be
entitled, regardless of his age at date of hire, to a supplemental monthly
retirement income, commencing on his normal retirement date and payable during
his lifetime, which is actuarially equivalent to the single sum amount
determined as of his employment termination date) as follows:

                    (a)          If the Webster Participant had completed at
least 1 but less than 10 years of service, an amount equal to $111 multiplied by
his number of years of service;



-46-

--------------------------------------------------------------------------------


                    (b)          If the Webster Participant had completed at
least 10 but less than 20 years of service, an amount equal to $166.50
multiplied by his number of years of service; and

                    (c)          If the Webster Participant had completed 20 or
more years of service, an amount equal to $222 multiplied by his number of years
of service.


          C-5.          Form of Payment of Webster Participant's Benefit. Except
as provided in paragraph C-6 below, a Webster Participant's benefit under this
Supplement C shall be payable in accordance with subsection 7.1 of the plan. If
payments begin before the Webster Participant's normal retirement date, such
benefit shall be reduced in accordance with subsection 4.3 of the plan.


          C-6.          Lump Sum Payment of Webster Participant's Accrued
Benefit. If the present value of (a) a Webster Participant's entire
nonforfeitable accrued benefit under the plan, or (b) the pre-retirement
spouse's benefit payable on account of a Webster Participant under subsection
8.3 of the plan, does not exceed $3,500; the committee, in its discretion, may
direct the trustee to pay such present value to the Webster Participant (or in
the event of his death, to his surviving spouse) in a lump sum upon his
termination of employment. If the present value of a Webster Participant's
entire nonforfeitable accrued benefit under the plan exceeds $3,500, the Webster
Participant may elect to have such present value (or the portion thereof which
is attributable to the supplemental benefit determined under paragraph C-4
above) paid to him in a lump sum upon his termination of employment; provided
that, if a joint and survivor annuity would otherwise be provided under
subsection 7.1 of the plan, the Webster Participant's spouse must consent in
writing to such form of distribution. If the present value of a pre-retirement
spouse's benefit payable on account of a Webster Participant under subsection
8.3 of the plan exceeds $3,500, the Webster Participant's surviving spouse may
elect to have such present value paid in a lump sum. For purposes of this
paragraph C-6, a present value shall be determined as of the date of
distribution by using an interest rate not greater than the interest rate which
would be used (as of the date of distribution) by the Pension Benefit Guaranty
Corporation for purposes of determining the present value of a lump sum
distribution on plan termination. Notwithstanding the provisions of subsection
3.3 of the plan, if a Webster Participant who received a lump sum payment under
this paragraph C-6 is subsequently reemployed by an employer, his years of
employment before his termination of employment shall be disregarded in
determining his credited service under the plan.


          C-7.          Limitations. Except to the extent expressly provided
herein to the contrary, the benefits provided pursuant to this Supplement C for
a Webster Participant are subject to all of the terms and conditions of this
plan. Unless specified otherwise, terms used in this Supplement C which are
defined in the plan are intended to have the same meanings as given them in this
plan.




-47-

--------------------------------------------------------------------------------


SUPPLEMENT D
TO
WOLVERINE EMPLOYEES' PENSION PLAN

Section 414(k) Account


SECTION D1

Introduction


          DI.l.          Background. Wolverine World Wide, Inc. (the "company")
maintains the Wolverine Employees' Pension Plan (the "plan"). The company also
maintains the Wolverine World Wide, Inc. Money Accumulation Plan (the "Money
Accumulation Plan"). The purpose of the Money Accumulation Plan is to enable
eligible employees to elect to defer a portion of their compensation by means of
employer contributions on their behalf and to make voluntary contributions from
their own funds, and thereby provide for their future security. Prior to January
1, 1994, participants in the Money Accumulation Plan were also eligible to
receive employer matching contributions based on the amount of their basic
contributions under the Money Accumulation Plan. However, effective January 1,
1994, employer matching contributions under the Money Accumulation Plan were
discontinued.


          D1.2.          Section 414(k) Arrangement. Section 414(k) of the
Internal Revenue Code permits the sponsor of a defined benefit pension plan that
is qualified under Section 401(a) of the Internal Revenue Code to implement an
arrangement within the defined benefit plan whereby a participant's benefit is
based partly on the balance of a separate account established under the plan (a
"Section 414(k) account"). For purposes of most requirements under Section
401(a), benefits based on Section 414(k) accounts are treated as benefits
provided under a defined benefit plan. However, for certain limited purposes
specified in Section 414(k), a defined benefit plan which includes a Section
414(k) account is treated as consisting of a defined contribution plan to the
extent benefits are based on the separate account of a participant, and as a
defined benefit plan with respect to the remaining portion of benefits under the
plan.


          D1.3.          Purpose; Section 414(k) Account Arrangement. The
company desires to establish a Section 414(k) account arrangement within the
plan for the purpose of providing employer matching contributions to individuals
who are participants in both the Money Accumulation Plan and the Section 414(k)
account arrangement, where such matching contributions are based on a
participant's basic contributions under the Money Accumulation Plan. To
facilitate such an arrangement, the company will establish a Section 414(k)
account under the plan for each participant in accordance with this Supplement
D. At all times, the Section 414(k) account arrangement shall constitute a part


-48-

--------------------------------------------------------------------------------


of the plan. Employer matching contributions made pursuant to this Supplement D
shall be funded by allocating existing plan assets to participants' Section
414(k) accounts. Nothing in this Supplement D shall require additional employer
contributions to the plan beyond those made from existing plan assets as
described in the preceding sentence.



          D1.4.          Definitions; Applicability of Plan Provisions;
Effective Date. Except as otherwise expressly stated herein, the benefits
provided under the Section 414(k) account arrangement as established within the
plan shall be governed exclusively by the terms and provisions of this
Supplement D. Notwithstanding the preceding sentence, all terms used in this
Supplement D which are not defined herein shall have the meaning given such
terms in the plan, and to the extent not inconsistent with the terms of this
Supplement D, the Section 414(k) account arrangement shall be subject to the
provisions of the plan that are consistent with the purposes, terms and
operation of this Supplement D. The term "defined benefit provisions" means the
terms of the plan, exclusive of Supplement D. Solely for purposes of this
Supplement D, the term "excess plan assets" means, as of any date, the amount by
which the value of the assets held in the trust fund (excluding amounts held in
the Section 414(k) Trust Account) exceeds the lesser of (i) 150% of the current
liability of the plan (as defined in Section 412(c)(7)(B) of the Internal
Revenue Code) or (ii) the accrued liability (including normal cost) of the plan
(as defined in Section 412(c)(7)(A)(i) of the Internal Revenue Code). As used in
the preceding sentence, the terms "current liability" and "accrued liability"
shall exclude any benefit obligations arising under this Supplement D. The value
of assets held in the trust fund shall be determined under the valuation method
used by the plan for purposes of Section 412(c)(7) of the Internal Revenue Code.
The term "existing plan assets" means, as of any date, those assets held in the
trust fund which have not previously been allocated to participants' Section
414(k) accounts pursuant to subsection 7.4 hereof. The effective date of this
Supplement D and the Section 414(k) account arrangement established hereunder
shall be January 1, 1994 (the "effective date").



SECTION D2

Eligibility and Participation


          D2.1.          Eligibility. Each participant in the Money Accumulation
Plan who is eligible to make basic contributions to that plan on or after
January 1, 1994 shall be eligible to participate in the benefits provided under
this Supplement D.

          D2.2.          Participation. Strictly for purposes of the benefits
provided under this Supplement D, each employee who is eligible to participate
in this Supplement D in accordance with subsection 2.1 above shall become a
participant in this plan as of the first accounting date on which an employer
matching contribution is allocated to his Section 414(k) account, and will
continue as a participant until the later to occur of his settlement date or the
date on which all assets in his Section 414(k) account to which he is entitled


-49-

--------------------------------------------------------------------------------


have been distributed or applied to purchase an annuity contract in accordance
with Section 8 of this Supplement D. Each participant in this Supplement D may
also be a participant for purposes of the defined benefit provisions of this
plan to the extent he satisfies the participation requirements set forth in
Section 2 of the plan.




SECTION D3

Participant Contributions

                    Participant contributions shall neither be required nor
permitted under this Supplement D.


SECTION D4

Employer Contributions

          D4.1.          Employer Matching Contribution. For each plan year, the
employers will make an employer matching contribution in an amount equal to the
formula employer contribution determined under subsection 10.1 for that year,
but reduced by the total amount of remainders, if any, to be allocated as of the
last day of such plan year.


          D4.2.          Source of Employer Matching Contribution. Employer
matching contributions under this Supplement D shall be made only by allocating
a portion of the then existing plan assets to participants' Section 414(k)
accounts and, thus, to the Section 414(k) Trust Account within the trust fund.
Nothing in this Supplement D shall obligate the company or any employer to make
any contributions to the plan out of its general corporate assets in excess of
those required by the defined benefit provisions.


          D4.3.          Limitations and Conditions on Employer Matching
Contribution. Notwithstanding any other provision of this Supplement D to the
contrary, if, as of the first day of any plan year, the plan has no excess plan
assets, then in no event shall existing plan assets be used to make required
employer matching contributions for such plan year.











-50-

--------------------------------------------------------------------------------


SECTION D5

Section 414(k) Trust Account and the Investment Funds

          D5.1.          Section 414(k) Trust Account. The trustee shall
establish a Section 414(k) Trust Account as a separate account under the trust
fund. Employer matching contributions allocated to participants' Section 414(k)
accounts under subsection 7.4 of this supplement D will be held by the trustee
in the Section 414(k) Trust Account.

                    The assets attributable to the 414(k) account arrangement
may be held as an identifiable portion of a separate or master trust which
includes the assets of the Money Accumulation Plan. The Trustee of the separate
Wolverine World Wide, Inc. Money Accumulation Plan (CG Trust Company or a
successor Trustee), which is incorporated by this reference into this document,
declares that plan assets delivered to it will be held in trust and administered
under the terms of the Section 414(k) account.


          D5.2.          The Investment Funds. The Section 414(k) Trust Account
shall consist of such investment funds as the committee shall determine from
time to time. Pending investment, reinvestment or distribution as provided in
this Supplement D, the trustee may temporarily retain the assets of any one or
more of the investment funds in cash, commercial paper, short-term government
obligations, or undivided interests or participations in common or collective
short-term investment funds. Any investment fund may be partially or entirely
invested in any common or commingled fund or in any group annuity, deposit
administration or separate account contract issued by a legal reserve life
insurance company which is invested generally in property of the kind specified
for the investment fund. The committee, in its discretion, may direct the
trustee to establish such investment funds or to terminate any of the investment
funds as it shall from time to time consider appropriate and in the best
interests of the participants. The funds established hereunder may be referred
to collectively as the "investment funds" and individually as an "investment
fund."


          D5.3.          Investment Fund Elections. A participant from time to
time may elect one or more of the investment funds for the investment of all or
a portion of the employer matching contributions on his behalf. Each such
election shall be made at such time, in such manner, and with respect to such
investment funds as the committee shall determine, and shall be effective only
in accordance with such rules as the committee shall establish. If a participant
fails to make an election under this subsection 5.3, his share of the employer
matching contributions will be invested in such investment fund as shall be
designated by the committee.

          D5.4.          Investment Fund Transfers. A participant may elect that
all or a part of his interest in an investment fund shall be liquidated and the
proceeds thereof transferred to one or more of the other investment funds. Each
such election shall be made at such time, in such manner, and with respect to
such investment funds as the committee shall determine, and shall be effective
only in accordance with such rules as shall be established from time to time by
the committee.


-51-

--------------------------------------------------------------------------------


          D5.5.          Availability of Plan Assets. Notwithstanding any other
provision of this Supplement D or the defined benefit provisions of the plan,
all assets held in the trust fund (including assets held in the Section 414(k)
Trust Account) shall at all times be available to pay all benefits under the
plan, whether under the defined benefit provisions of the plan or this
Supplement D.


SECTION D6

Period of Participation

          D6.1.          Settlement Date. A participant's "settlement date" will
be the date on which his employment with all of the employers is terminated
because of the first to occur of the following:

                    (a)          Early, Normal or Late Retirement. The date of
the participant's retirement under the plan. A participant's right to his
account balances shall be nonforfeitable on and after attaining age 65 years
(his "normal retirement age").

                    (b)          Disability Retirement. The date the participant
is retired from the employ of all of the employers at any age because of
disability, as determined by a qualified physician selected by the committee. A
participant will be considered disabled for the purposes of this subparagraph
if, on account of a disability, he is no longer capable of engaging in any
employment or occupation for remuneration or profit, and such disability will be
permanent and continuous for the rest of his life.

                    (c)          Death. The date of the participant's death.

                    (d)          Resignation or Dismissal. The date the
participant resigns or is dismissed from the employ of all of the employers
before retirement under subparagraph (a) or (b) above.

If a participant is transferred from employment with an employer to employment
with a controlled group member then, for the purpose of determining when his
settlement date occurs under this subsection 6.1, his employment with such
controlled group member (or any controlled group member to which he is
subsequently transferred) shall be considered as employment with the employers.


          D6.2.          Restricted Participation. If (i) payment of all of a
participant's account balances is not made at his settlement date; or (ii) a
participant transfers to a controlled group member; the participant or his
beneficiary will be treated as a participant for all purposes of the plan,
except as follows:






-52-

--------------------------------------------------------------------------------


                    (a)          The participant will not share in employer
matching contributions after his settlement date, or during any period he is
employed by a controlled group member; except as provided in subsection 7.4.

                    (b)          The beneficiary of a deceased participant
cannot designate a beneficiary under subsection 8.5.

If a participant whose participation in the plan is restricted for the reason
specified in (ii) above subsequently is employed by an employer, he will again
become an active participant in the plan on the date he is reemployed.


SECTION D7

Accounting

          D7.1.          Separate Accounts. The committee will maintain a
separate "Section 414(k) account" in the name of each participant which will
reflect his share of employer matching contributions under this Supplement D,
and the income, losses, appreciation and depreciation attributable thereto. The
committee also may maintain such other accounts in the names of participants or
otherwise as it considers advisable. Unless the context indicates otherwise,
references in this Supplement D to a participant's "accounts" means all accounts
maintained in his name under this Supplement D.


          D7.2.          Accounting Dates. A "regular accounting date" is each
business day of any plan year. A "special accounting date" is any date
designated as such by the committee and the date on which the plan is terminated
in its entirety or a partial termination of the plan occurs. The term
"accounting date" includes both a regular accounting date and a special
accounting date.


          D7.3.          Adjustment of Participants' Accounts. As of each
accounting date the committee shall:

                    (a)          First, credit participant's accounts with their
pro rata share of any increase or charge such accounts with their pro rata share
of any decrease in the value of the adjusted net worth (as defined below) of
each investment fund in which such accounts have an interest as of that date;

                    (b)          Next, allocate and credit employer matching
contributions, if any, that are to be credited as of that date in accordance
with subsection 7.4; and






-53-

--------------------------------------------------------------------------------


                    (c)          Finally, charge to the proper accounts all
payments or distributions made under subsection 8.4 as of that date.

The "adjusted net worth" of an investment fund as at any date means the then net
worth of such investment fund as determined by the trustee, less an amount equal
to the employer matching contributions deposited in such fund but not yet
allocated to the accounts of participants and remainders being held pursuant to
subsection 6.3. Remainders will not be adjusted in accordance with subparagraph
(a) above.

The allocations required by this Section may be determined under any consistent,
nondiscriminatory cash basis or daily valuation recordkeeping system acceptable
to the Committee.

          D7.4.          Allocation of Employer Matching Contributions. Subject
to subsection 7.8, each employer's matching contribution for the plan year will
be allocated and credited to the Section 414(k) accounts of participants who
were employed by such employer on the last day of that plan year or who died or
retired under subparagraph 6.1(a) or (b) during that year, as follows:

                    (a)          First, each employer's matching contribution
will be allocated and credited to the Section 414(k) accounts of such
participants, pro rata, according to the basic contributions (up to 2%) made by
them, respectively, to the Money Accumulation Plan during that plan year; except
that the portion of any employer's matching contribution credited to any
participant's Section 414(k) account under this subparagraph shall not exceed
20% of his basic contributions (up to 2%) for that plan year;

                    (b)          Next, each employer's matching contribution, to
the extent not allocated under subparagraph (a) above, will be allocated and
credited to the Section 414(k) accounts of such participants, pro rata,
according to the basic contributions (over 2% but not more than 6%) made by
them, respectively, to the Money Accumulation Plan during that plan year; except
that the portion of any employer's matching contribution credited to any
participant's Section 414(k) account under this subparagraph shall not exceed
20% of his basic contributions (over 2% but not more than 6%) for that plan
year; and

                    (c)          Finally, each employer's matching contribution,
to the extent not allocated under subparagraphs (a) and (b) above, will be
allocated and credited to the Section 414(k) accounts of such participants, pro
rata, according to the basic contributions (up to 6%) made by them,
respectively, to the Money Accumulation Plan during that plan year.

          D7.5.          Changing Payments and Distributions. All payments or
distributions made to a participant or his beneficiary under this Supplement D
will be charged to the Section 414(k) account of such participant.




-54-

--------------------------------------------------------------------------------


          D7.6.          Rollovers. No rollover contributions of any kind,
including direct transfers of benefits from other plans meeting the requirements
of Section 401(a) of the Internal Revenue Code, are permitted to the plan under
this Supplement D.

          D7.7.          Statement of Account. As soon as practicable after the
last day of each calendar quarter, each participant will be furnished with a
statement reflecting the balance of his Section 414(k) account.

          D7.8.          Contribution Limitations. For each plan year, the
annual addition (as defined below) to a participant's accounts under this
Supplement D and all other defined contribution plans maintained by the
employers shall not exceed the lesser of $30,000 (or, if greater, 1/4 of the
dollar limitation in effect under Section 415(b)(1)(A) of the Internal Revenue
Code for the calendar year which begins with or within that plan year) or 25
percent of the participant's compensation during that year. The term "annual
addition" for any plan year means the sum of the employer contributions,
participant contributions and remainders credited to a participant's accounts
for that year under this Supplement and the Money Accumulation Plan. Any
employer matching contributions which cannot be allocated to a participant
because of the foregoing limitations shall be applied to reduce employer
matching contributions in succeeding plan years, in order of time.

          D7.9.          Limitation on Allocation of Contributions.
Notwithstanding the foregoing provisions of this Section 7, the contribution
percentage (as defined below) of the highly compensated participants (as defined
in subsection 7.10) for any plan year shall not exceed the greater of:

                    (a)          the contribution percentage of all other
participants for such plan year multiplied by 1.25; or

                    (b)          the contribution percentage of all other
participants for such plan year multiplied by 2.0; provided that the
contribution percentage of the highly compensated participants does not exceed
that of all other participants by more than 2 percentage points.

The "contribution percentage" of a group of participants for a plan year means
the average of the ratios (determined separately for each participant in such
group) of: (i) the employer matching contributions allocated to such participant
for such plan year; to (ii) the participant's compensation for such plan year.

If the limits of this Section are not met, the excess aggregate contributions of
Highly Compensated Participants shall be corrected by reducing the contribution
percentages of Highly Compensated Participants beginning with those at the
highest contribution percentage to the next lower contribution percentage level
of Highly Compensated Participants or, if less, a percentage that results in
compliance with the above limit. If further reduction is required, the
percentage of correction shall be determined by continuing the process until the
above limits are not exceeded. Then, each affected Highly Compensated
Participant's required percentage reduction shall be expressed as a dollar
amount and the amounts shall be summed for all affected Highly Compensated



-55-

--------------------------------------------------------------------------------


Participants. Third, the matching contributions of the Highly Compensated
Participants with the largest amount of matching contributions shall be reduced
to the next lower matching contribution amount or by an amount which when all
reductions are considered equals the dollar amount of reductions required above.
The amount by which the Matching Contributions are reduced shall, if vested, be
distributed to the affected Highly Compensated Participant and, if not vested,
shall be treated as a remainder.



          D7.10.          Highly Compensated Participant. A "highly compensated
participant" means any present or former employee who:

                    (a)          was a 5 percent owner of an employer during the
current plan year or the Lookback Year;

                    (b)          received annual compensation from the employers
of more than $80,000 (or such greater amount as may be determined by the
Commissioner of Internal Revenue under Code Section 415(d) for that year) and
was among the top paid 20% of employees when ranked by annual compensation;

"Annual Compensation" means a Participant's earned income, wages, salaries,
professional fees and other amounts received for personal services rendered in
the course of employment with the employers actually paid and includable in
gross income excluding contributions to a plan of deferred compensation not
includable in gross income; amounts realized from the exercise of a stock option
or when restricted stock or property becomes freely transferable or no longer is
subject to a substantial risk of forfeiture; amounts realized from the sale,
exchange or other disposition of stock acquired under a qualified stock option,
and other amounts that received favorable tax treatment (excluding amounts under
Code Section 125, 401(k), 403(b) or 457).

The "Lookback Year" is the 12-month period preceding the current Plan Year.

          D7.11.          Allocation of Earnings to Distributions of Excess
Contributions. The earnings allocable to distributions of employer contributions
exceeding the limits of subsection 7.9 ("excess matching contributions") shall
be determined by multiplying the earnings attributable to the participant's
share of employer matching contributions for the plan year by a fraction, the
numerator of which is the excess matching contributions, and the denominator of
which is the balance in the participant's Section 414(k) account on the last day
of such year reduced by gains (or increased by losses) attributable to such
account during that year.

          D7.12.          Multiple Use of Alternative Limitation. In accordance
with Treasury Regulation Section l.401(m)-2(c), multiple use of the alternative
limitation will be corrected in the manner described in Treasury Regulation
Section 1.401(m)-1(e). The term "alternative limitation" as used above means the
alternative methods of compliance with Sections 401(k) and 401(m) of the
Internal Revenue Code contained in Sections 401(k)(3)(A)(ii)(II) and
401(m)(2)(A)(ii) thereof, respectively.




-56-

--------------------------------------------------------------------------------


SECTION D8

Payment of Account Balances


          D8.1.          Retirement or Death. If a participant's employment with
all of the employers is terminated because of retirement under subparagraph
6.1(a) or (b), or if a participant dies while in the employ of an employer, the
balance in his Section 414(k) account as at the accounting date coincident with
or next following his settlement date (after all adjustments required under this
Supplement D as of that date have been made) shall be nonforfeitable and shall
be distributable to him, or in the event of his death to his beneficiary, under
subsection 8.4.


          D8.2.          Resignation or Dismissal. If a participant resigns or
is dismissed from the employ of all of the employers before retirement under
subparagraph 6.1(a) or (b), the balance in his Section 414(k) account as at the
accounting date coincident with or next following his settlement date (after all
adjustments required under this Supplement D as of that date have been made)
will be reduced to an amount computed in accordance with the following schedule:

 

If The Participant's
Number of Years of Credited
Service Is:

The Percentage of His
Section 414(k)
Account Will Be:

 

 

 

 

 

 

 

Less than 1 year

 

0%

 

 

1 year but less than 2 years

 

20%

 

 

2 years but less than 3 years

 

40%

 

 

3 years but less than 4 years

 

60%

 

 

4 years but less than 5 years

 

80%

 

 

5 years or more

 

100%

 


The resulting balance in his Section 414(k) account will be distributable to the
participant under subsection 8.4. A participant shall be entitled to 1/12th of a
year of service for each month (or portion thereof) during which he is employed
by an employer or controlled group member.

The 414(k) account of a participant, whose employment was terminated upon the
closing of B&B Shoe Division shall be nonforfeitable upon his termination of
employment.

          D8.3.          Remainders. The amount by which a participant's Section
414(k) account is reduced under subsection 8.2 shall be a "remainder." A
remainder shall be treated as a separate account [which is not subject to
adjustment under sub-paragraph 7.3(a)] until the last day of the plan year in
which the participant's settlement date occurs, and then shall be applied in the
manner provided in subsection 4.1 to reduce employer matching contributions as
of that date; and when so applied will be treated, for purposes of subsection
7.4, as though it were an employer matching contribution made under subsection
4.1. If the participant is reemployed by an employer or controlled group

-57-

--------------------------------------------------------------------------------


member before he incurs five consecutive one-year breaks in service, subsection
9.2 shall apply.




          D8.4.          Manner of Distribution. Subject to the provisions of
subsection 8.6, after each participant's settlement date, distribution of the
net credit balance in the participant's Section 414(k) account will be made to
or for the benefit of the participant, or in the case of his death to or for the
benefit of his beneficiary, by payment in a lump sum or by direct transfer of an
eligible rollover distribution. The manner and time of distribution shall be
identical to that elected under the Money Accumulation Plan.


          D8.5.          Designation of Beneficiary. Subject to the provisions
of subsection 8.6, each participant from time to time, by signing a form
furnished by the committee, may designate any person or persons (who may be
designated concurrently, contingently or successively) to whom his benefits
under this Supplement D are to be paid if he dies before he receives all of his
benefits. A beneficiary designation form will be effective only when the form is
filed with the committee while the participant is alive and will cancel all
beneficiary designation forms previously filed with the committee. A beneficiary
designation by a married participant designating a beneficiary other than the
participant's spouse may be effective only with the written, irrevocable consent
of the participant's spouse witnessed by a plan representative or a notary
public. The consent may be limited to a specific beneficiary and a specific
method of distribution. If a deceased participant failed to designate a
beneficiary as provided above, or if the designated beneficiary dies before the
participant or before complete payment of the participant's benefits, the
committee, shall direct the trustee to pay the participant's benefits to the
first of the following classes with a living member on the date of distribution:

                    (a)          To the participant's surviving spouse;

                    (b)          the participant's children, including those by
adoption, dividing the distribution equally among the children with living issue
of any deceased child taking their parent's share by right of representation;

                    (c)          the participant's parents, dividing the
distribution equally if both parents are living;

                    (d)          the participant's brothers and sisters,
dividing the distribution equally among the participant's living brothers and
sisters;

                    (e)          To the legal representative or representatives
of the estate of the participant.

The term "designated beneficiary" as used in this Supplement D means the person
or persons (including a trustee or other legal representative acting in a
fiduciary capacity) designated by a participant as hid beneficiary in the last
effective beneficiary designation form filed with the committee under this
subsection and to whom a deceased participant's benefits are payable under this
Supplement D. The term "beneficiary" as used in this


-58-

--------------------------------------------------------------------------------


Supplement D means the natural or legal person or persons to whom a deceased
participant's benefits are payable under this subsection.




          D8.6.          Pre-Retirement Survivor Annuity and Joint and Survivor
Annuity. The following provisions of this subsection 8.6 shall apply in the case
of distributions to or on behalf of a participant who elects distribution in the
form of an annuity:

                    (a)          Pre-Retirement Survivor Annuity. If a married
participant dies prior to commencement of his benefits under this Supplement D,
one-half of his Section 414(k) account balance will be applied to provide a
pre-retirement survivor annuity (as defined below), unless the participant's
spouse waives the annuity. A "pre-retirement survivor annuity" is an annuity
payable for the life of the participant's spouse.

                    (b)          Joint and Survivor Annuity. A participant's
Section 414(k) account balance will be applied to provide a joint and survivor
annuity (as defined below), unless he has made an election under subparagraph
(d). A "joint and survivor annuity" means: (i) an annuity payable for the life
of the participant, with a survivor annuity payable for the life of his spouse
of one-half of the amount payable during the joint lives of the participant and
his spouse; or (ii) in the case of a participant who is not married at the date
payment of his benefits is to commence, an annuity payable for the life of the
participant.

                    (c)          Election to Waive Joint and Survivor Annuity A
participant may make a written election to waive the joint and survivor annuity
at any time during a period beginning 90-days before and ending 30 days before
payment of his benefits commences. Such an election will be effective only if
the participant's spouse consents to the election in writing, and such consent
acknowledges the effect of the waiver and is witnessed by a plan representative
or a notary public. At least 30, but not more than 90, days before payment of a
participant's benefits is to commence, the committee shall provide him with a
written explanation of the terms and conditions of the joint and survivor
annuity; the participant's right to make, and the effect of, an election to
waive the joint and survivor annuity; the requirement of spousal consent to such
a waiver; and the participant's right to make, and the effect of, a revocation
of such a waiver. Distribution may commence less than 30 days after the notice
above is given if the Committee informs him of the right of a period of 30 days
to consider the distribution, after receiving notice he elects distribution and
is notified the right to revoke the election within seven days, and he does not
revoke the election within seven days. If a participant has elected to waive the
joint and survivor annuity, his Section 414(k) account balance will be
distributed pursuant to subsection 8.4.

                    (d)          Lump Sum Payments. Notwithstanding the
foregoing provisions of this subsection 8.6, distribution of a participant's
Section 414(k) account balance may be made in the form of a lump sum payment;
provided that: (i) the account balances are less than $5,000.





-59-

--------------------------------------------------------------------------------


SECTION D9

Reemployment


          D9.1.          Resumption of Participation. If a participant's
employment with all of the employers should terminate and such participant is
subsequently reemployed by an employer, he shall again become eligible to
participate in this Supplement D as of his date of rehire if he then meets the
requirements of subsection 2.1, and the years of service to which he was
entitled at the time of termination shall be reinstated. If an employee who is
not participating in this Supplement D should terminate employment and then
subsequently be reemployed by an employer, his eligibility for participation
shall be determined in accordance with subsection 2.1, he shall be eligible to
participate in this Supplement D as of his date of rehire if he then meets the
requirements of subsection 2.1, and the years of service he had accrued prior to
his termination shall be disregarded for purposes of subsection 8.2 only if his
number of consecutive one- year breaks in service (as defined below) occurring
after his termination equal or exceed the greater of (i) five, or (ii) his years
of service prior to his termination. If an employee's or participant's
employment with the employers and controlled group members should terminate and
such employee or participant is subsequently reemployed by an employer or
controlled group member before he has a one-year break in service, the period
between his date of termination and date of rehire (but not to exceed 12 months)
shall be included in determining his years of service. In no event shall years
of service occurring after a participant incurs five consecutive one-year breaks
in service be used to determine the percentage of his Section 414(k) account to
which he was entitled as of a prior settlement date. A participant shall incur a
"one-year break in service" if he is not in the employ of an employer or
controlled group member for a period of 12 consecutive months following his
termination of employment.


          D9.2.          Reinstatement of Remainder. If a participant whose
employment had terminated because of resignation or dismissal before he was
entitled to the full balance in his Section 414(k) account is reemployed by an
employer or controlled group member before he incurs five consecutive one-year
breaks in service, he may repay to the trustee (within five years of his date of
reemployment) the total amount distributed to him from his Section 414(k)
account as a result of his earlier termination of employment. If a participant
makes such a repayment to the trustee, both the amount of the repayment and the
remainder which resulted from his earlier termination of employment shall be
credited to his Section 414(k) account as of the regular accounting date
coincident with or next following the date of repayment (after all other
adjustments required under this Supplement D as of that date have been made).
Remainders which are credited to participants' Section 414(k) accounts as of a
regular accounting date under this subsection 9.2 shall reduce: first,
remainders to be allocated as of that date under subsection 8.3; then, income
and gains of the trust fund to be credited as of that date under subparagraph
7.3(a); and finally, employer matching contributions to be allocated as of that
date under subsection 7.4.





-60-

--------------------------------------------------------------------------------


SECTION D10

Employer Contribution Formula


          D10.1.          Formula Employer Contribution. For each plan year, the
formula employer contribution will be an amount equal to:

                    (a)          the preliminary employer contribution (as
determined under subsection 10.2) for the company's fiscal year which ends
closest to the end of such plan year; multiplied by;

                    (b)          a fraction, the numerator of which is the
participating compensation (as defined in subsection 10.5) for such plan year
and the denominator of which is the eligible compensation (as defined in
subsection 10.5) for such plan year.

For any plan year, the company may, before the beginning of such plan year,
establish a minimum formula employer contribution to be made under this
Supplement D for that year. In no event, however, will the formula employer
contribution for any plan year exceed an amount equal to the lesser of: (i) 50%
of the basic contributions (up to 6%) made to the Money Accumulation Plan by
participants entitled to share in the employer matching contribution for such
year; or (ii) the maximum amount of employer matching contributions which may be
allocated to participants' Section 414(k) accounts for such plan year after
applying the limitations of subsections 7.8 and 7.9.


          D10.2.          Preliminary Employer Contribution. The "preliminary
employer contribution" for a fiscal year of the company shall be an amount equal
to the sum of:

                    (a)          5% of that portion, if any, of the adjusted net
income (as defined in subsection 10.3) for such year which equals or exceeds 3%
but does not exceed 5% of the average assets (as defined in subsection 10.4) for
such year; plus

                    (b)          10% of that portion, if any, of the adjusted
net income for such year which exceeds 5% of the average assets for such year.


          D10.3.          Adjusted Net Income. The "adjusted net income" for any
fiscal year means the consolidated net income of the employers for that year
determined according to recognized accounting principles and practices, except
as follows:

                    (a)          No deduction or allowance shall be made on
account of Federal, state or local income taxes.


                    (b)           No account shall be taken of the employers'
contributions under this Supplement D.



-61-

--------------------------------------------------------------------------------


                    (c)          Capital gains and losses and extraordinary
charges and credits shall be disregarded.


          D10.4.          Assets, Average Assets. The term "assets" means the
total consolidated assets of the employers as reflected on their balance sheet.
The "average assets" for any fiscal year means an amount equal to: the sum of
the assets at the beginning of that year plus the assets at the end of each of
the thirteen 4-week accounting periods during that year; divided by 14.


          D10.5.          Eligible Compensation, Participating Compensation. The
"eligible compensation" for any plan year means the total cash compensation paid
to all employees of the employers, but disregarding any compensation paid before
an employee completes six months of service (as defined under the Money
Accumulation Plan). The "participating compensation" for any plan year means the
total eligible compensation of those participants who are entitled to share in
the employers' contribution for such year.





















-62-

--------------------------------------------------------------------------------


SUPPLEMENT E
TO
WOLVERINE EMPLOYEES' PENSION PLAN
Benefits for Certain Former Employees


          E-l.          Purpose. The purposes of this Supplement E is to provide
benefits for certain members of Wolverine Employees' Pension Plan (the "Plan")
who retire under The Wolverine Special Severance Program (the "Program").


          E-2.          Supplement E Participant. An employee of an employer
will be a "Supplement E Participant" if he meets both of the following
requirements:

                    (a)          he is a member of the Plan; and

                    (b)          he is eligible for and elects between November
3, 1994 and December 18, 1994 to retire under the Program.


          E-3.          Full Vesting. Each Supplement E Participant shall be
fully vested in his benefits under the Plan.


          E-4.          Amount of Pension. Each Supplement E Participant shall
be entitled to a monthly pension computed in accordance with subsection 4.1 of
the Plan, based on his final average earnings and years of credited service at
the date that his employment with the employers terminates. If the pension of a
Supplement E Participant is determined under subparagraph 4.2(a) of the Plan,
then the amount payable to the Supplement E Participant as of the first day of
any month coincident with or preceding the date he attains age 62 years shall be
calculated as though the amount determined under subparagraph 4.2(a)(ii) of the
Plan were zero.


          E-5.          Commencement of Pension. Payment of the monthly pension
to a Supplement E Participant shall begin as of the first day of the month
coincident with or next following the date that his employment with the
employers terminates, in the full amount determined under paragraph E-4 above.
The pension of a Supplement E Participant shall not be reduced for commencement
prior to normal retirement date.


          E-6.          No Highly Compensated Employees. In no event shall a
Supplement E Participant who is a "highly compensated employee" within the
meaning of Section 414(q) of the Internal Revenue Code be entitled to any
benefits under this Supplement E.

          E-7.          Use of Terms. All terms and provisions of the Plan shall
apply to this Supplement E, except that where the terms and provisions of the
Plan and this Supplement E conflict, the terms and provisions of this Supplement
E shall govern.


-63-

--------------------------------------------------------------------------------


SUPPLEMENT F
TO
WOLVERINE EMPLOYEES' PENSION PLAN
Nondiscriminatory Executive Benefits

          F.1          Purpose. The purpose of this Supplement is to define and
designate certain executives of the Company to receive benefits under a
nondiscriminatory enhancement of the plans' benefit formula.


          F.2          A Executive. An "A Executive" is a member whose name is
listed below in this section:

 

• G. Bloom          (Normal Retirement 5/1/2000)

 

• W. Brown

 

• J. Deem            (Deferred vested as of 10/30/2001)

 

• L. Dubrow         (Deferred vested as of 10/30/2001)

 

• S. Duffy

 

• D. Estes

 

• S. Gulis

 

• B. Krueger

 

• T. O'Donovan

 

• R. Sedrowski


          F.3          B Executive. A "B Executive" is a member whose name is
listed below in this Section:

 

• O. Baxter

 

• A. Croci

 

• R. DeBlasio

 

• T. Gedra

 

• B. Jungers

 

• J. Lovejoy          (Normal retirement    /    /2000)

 

• T. Mundt

 

• N. Ottenwess

 

• D. West

 

• G. Fountain

 

• J. Lavertue


          F.4          Modifications. The Company may add, remove, or reclassify
a member under this Supplement. The modification of a member's status may not
reduce a member's benefit as determined on the date immediately before the
latest of the following dates: 15 days after the member receives notice of the
modification; the date that the amendment was adopted; or the effective date of
the Amendment.



-64-

--------------------------------------------------------------------------------


SUPPLEMENT G
TO
WOLVERINE EMPLOYEES' PENSION PLAN
Benefits for Certain Former Employees of Frolic Footwear Division
or the Wolverine Slipper Group


          G-l.          Purpose. The purposes of this Supplement G is to provide
benefits for certain members of Wolverine Employees' Pension Plan (the "Plan")
who terminate employment under The Frolic Footwear Special Severance Program
dated August 4, 1997, (the "Frolic Program") and the Wolverine Slipper Group
Special Severance Program (the "Slipper Program") dated December , 1997.


          G-2.          Supplement G Participant. An employee of an employer
will be a "Supplement G Participant" if he meets both of the following
requirements:

                    (a)          he is a member of the Plan; and

                    (b)          he is eligible for and elects to terminate
employment under the "Frolic Program" no later than September 15, 1997, or under
the "Slipper Program" no later than January 30, 1998.


          G-3.          Full Vesting. Each Supplement G Participant shall be
fully vested in his benefits under the Plan.


          G-4.          Amount of Pension. Each Supplement G Participant shall
be entitled to a monthly pension computed under subsection 4.1 of the Plan,
based on his final average earnings and years of credited service at the date
that his employment with the employers terminates. If the pension of a
Supplement G Participant is determined under subparagraph 4.1(a) of the Plan,
then the amount payable to the Supplement G Participant as of the first day of
any month on or before the date he attains age 62 years shall be calculated as
though the amount determined under subparagraph 4.1(a)(ii) of the Plan was zero.


          G-5.          Commencement of Pension. Payment of the monthly pension
to a Supplement G Participant shall begin as of the first day of the month
coincident with or next following the date that his employment with the
employers terminates, in the full amount determined under paragraph G-4 above.
The pension of a Supplement G Participant shall not be reduced for commencement
prior to normal retirement date.


          G-6.          No Highly Compensated Employees. A Supplement G
Participant who is a "highly compensated employee" within the meaning of Section
414(q) of the Internal Revenue Code shall not be entitled to any benefits under
this Supplement G.



-65-

--------------------------------------------------------------------------------


SUPPLEMENT H
TO
WOLVERINE EMPLOYEES' PENSION PLAN

Provisions Relating to Certain Former Participants
Under Frolic Footwear - Jonesboro Plant
Employees' Pension Plan


          H-1.          Introduction. Effective ______ __, 1998, Frolic Footwear
- Jonesboro Plan Employees' Pension Plan (the "Frolic Footwear Plan") shall be
merged into and continued in the form of this plan, and participants in the
Frolic Footwear Plan shall become members in this plan. Each such participant is
referred to below in this Supplement as a "Frolic Footwear Participant". The
amount and form of each Frolic Footwear Participant's benefit under this plan
shall be governed by the terms of this Supplement H.


          H-2.          Full Vesting of Frolic Footwear Participant's Benefit.
Each Frolic Footwear Participant who terminates employment on or after _____ __,
1998 shall be fully vested in his benefits under the plan.


          H-3.          Amount of Frolic Footwear Participant's Benefit at Early
or Normal Retirement Date. A Frolic Footwear Participant's retirement benefit
under the plan is a monthly retirement income, commencing on the Frolic Footwear
Participant's early or normal retirement date, whichever date the Participant
chooses to retire (unless retirement is deferred), and payable during his
lifetime, in an amount equal to $5.25 multiplied by his number of full years of
credited service earned prior to _____ __, 1998. A Frolic Footwear Participant's
Credited Service shall be determined under H-6, below. The amount of monthly
retirement income computed under this paragraph H-3 will be used to determine
the amount of a Frolic Footwear Participant's benefit for all purposes of the
plan.

                    (a)          Early Retirement Date. A Frolic Footwear
Participant's Early Retirement Date is the first day of the month coincident
with or following the date on which he retires before his normal retirement date
and after he has both attained age 62 and completed 20 years of credited
service.

                    (b)          Normal Retirement Date. A Frolic Footwear
Participant's Normal Retirement Date is the first day of the month coincident
with or following the date on which he has both attained age 65 and reached the
fifth anniversary of the date he became an employee under the plan.

          H.4          Termination of Employment Before Retirement; Early
Commencement of Benefit. If a Frolic Footwear Participant's employment is
terminated before reaching early retirement date but after completing five or
more years of credited service, the Participant shall be entitled to a monthly
deferred benefit commencing on his normal retirement date as provided in Section
6.1. The amount of the monthly benefit shall be equal to $5.25 multiplied by the
Participant's number of full years of credited service earned prior to _____ __,
1998. A Frolic Footwear Participant who has completed 20 or more years of
credited service may elect for early commencement of the monthly benefit,
beginning as of the first day of any month after he attains age 62 but before
his normal retirement date.


-66-

--------------------------------------------------------------------------------


Such monthly benefit will be computed as above in this subparagraph but will be
reduced by .5 percent thereof for each month by which commencement of the
pension precedes the Frolic Footwear Participant's normal retirement date. The
method of reducing the monthly retirement benefit for early payment under this
paragraph H-4 will be used wherever necessary to determine the amount of a
Frolic Footwear Participant's benefit for all purposes of the plan.



          H-5.          Death Benefit. A Frolic Footwear Participant's death
benefit shall be determined under Section 8 of the plan, with the following
provisions modifying such Section:

                    (a)          Amount of Spouse's Benefit. The spouse's
benefit shall be in an amount determined as follows:

                              (i)          If the employee had attained age 65
years at the date of his death, 50% of the amount of monthly pension, computed
pursuant to paragraph H-3, to which the employee would have been entitled if the
first day of the month coincident with or following the date of his death were
his retirement date and his benefits were payable in the form specified in
subparagraph 7.1(a) of the plan.

                              (ii)          If the employee's death occurs after
he had both attained age 62 years and completed twenty or more years of credited
service, 50% of the amount of monthly pension computed pursuant to paragraph
H-4, with the necessary reduction, to which the employee would have been
entitled if the first day of the month coincident with or following the date of
his death were his early retirement date and his benefits were then payable in
the form specified in subparagraph 7.1(a) of the plan.

                              (iii)          If the employee had not reached his
early retirement date at the date of his death (or earlier termination of
employment), 50% of the amount of monthly pension, computed pursuant to
paragraph H-4, with the necessary reduction, to which the employee would have
been entitled if his benefits were payable in the form specified in subparagraph
7.1(a) of the plan commencing on the first day of the month coincident with or
following his 62nd birthday (or his date of death, if later).

                    (b)          Payment of Spouse's Benefit. Payment of the
spouse's benefit shall commence as of the first day of the month coincident with
or following the later of the date of the employee's death or the date the
employee would have attained age 62, and shall end with the month in which the
employee's spouse dies.

                    (c)          Election to Waive Spouse's Benefit. An employee
may make a written election waive the pre-retirement spouse's benefit at any
time on or after the first day of the plan year in which he attains age 35 (or
the date of his termination of employment, if earlier). Such an election will be
effective only if the employee's spouse consents to the election in writing and
such consent acknowledges the effect of the waiver and is witnessed by a plan
representative or a notary public. Within three plan years prior to the plan
year in which an employee attains age 35, the company shall provide him with a
written explanation of the terms and conditions of the pre-retirement spouse's
benefit; the employee's right to make, and the effect of, an election to waive
the pre-retirement spouse's benefit; the requirement of spousal consent to such
a waiver; and the employee's


-67-

--------------------------------------------------------------------------------


right to make, and the effect of, a revocation of such a waiver. An election
under this subparagraph may be revoked by an employee at any time prior to his
death. If an employee has elected to waive the pre-retirement spouse's benefit,
no benefits shall be payable under Section 8 of the plan or this paragraph H-5
upon the employee's death.



                    (d)          Cost of Spouse's Benefit. Notwithstanding any
other provisions of the plan, the amount of spouse's benefit payable under this
paragraph H-5 or the amount of any monthly pension or deferred monthly pension
payable under the plan to or one account of an employee shall be reduced as
follows:

                              (i)          by 2/10ths of 1% thereof for each
full year (and by 1/60th of 1% thereof for each month in a partial year) after
the employee's attainment of age 47 and before his attainment of age 62 during
which the pre-retirement spouse's benefit was in effect for such employee; and

                              (ii)          by 1/10th of 1% thereof for each
full year (and by 1/120th of 1% thereof for each month in a partial year) after
the employee's attainment of age 37 and before his attainment of age 47 during
which the pre-retirement spouse's benefit was in effect for such employee.

                    (e)          Termination of Spouse's Benefit. The spouse's
benefit will terminate for an employee on the first of the following events to
occur while the employee is alive:

                              (i)          The date the employee elects to waive
the spouse's benefit under subparagraph (c) above.

                              (ii)          The date the employee begins to
receive benefits under the plan.

                              (iii)          The date of death of the employee's
spouse.

                              (iv)          The date the employee is legally
divorced from his spouse.

If the spouse's benefit has terminated pursuant to subparagraph (e)(i) above, it
shall again take effect for an employee on the date he revokes his election in
accordance with subparagraph (c) above. If the spouse's benefit has terminated
pursuant to subparagraphs (e)(iii) or (e)(iv) above, it shall again take effect
for an employee on the date he meets the requirements of Section 8.3(a) of the
plan. The reduction required under subparagraph (d) above will be based on the
total period of time that the spouse's benefit was in effect for an employee.


          H-6.          Credited Service. A Frolic Footwear employee's "credited
service" means the total of his years of employment computed in accordance with
the following rules:

          (a)          An employee will be entitled to a full year of credited
service for each full year of his last continuous period of employment with the
company as an employee (as defined in subparagraph (e) below) prior to February
1, 1976.



-68-

--------------------------------------------------------------------------------


          (b)          In determining an employee's eligibility for a monthly
pension or deferred monthly pension (but not for the purpose of computing the
amount of such monthly pension or deferred monthly pension), an employee shall
be entitled to one year of credited service for each plan year under the
pre-merger Frolic Footwear Plan beginning after January 31, 1976 during which he
has completed 1,000 or more hours of service.

          (c)          In computing the amount of an employee's monthly pension
or deferred monthly pension, an employee shall be entitled to one year of
credited service for the plan years beginning February 1, 1976 and February 1,
1977 during which he completed 1,000 or more hours of service as an employee.
For the plan year beginning February 1, 1978 and ending December 31, 1978, an
employee shall be entitled to a year of credited service if he completes 916 or
more hours of service as an employee. For plan years beginning after December
31, 1978, an employee shall be entitled to a year of credited service for each
plan year during which he has completed 1,000 or more hours of service in
employment described in subparagraph (e) below.

          (d)          Continuous employment as an employee with Frolic
Footwear, Inc., an Arkansas corporation, and Frolic Footwear, Inc., a Michigan
corporation, will be considered as employment with the company and, to the
extent provided in the plan or by the company, an employee's employment with a
predecessor company will also be considered as employment with the company.

          (e)          "Employee" means a regular nonexempt hourly employee
(except sliding scale salaried employees) who is employed by the company at its
facilities located in Jonesboro, Arkansas, or within one mile of the Jonesboro,
Arkansas city limits.


          H-7.          Form of Payment of Frolic Footwear Participant's
Benefit. Except as provided in paragraph H-8 below, a Frolic Footwear
Participant's benefit under this Supplement H shall be payable in accordance
with subsection 7.1 of the plan.


          H-8.          Lump Sum Payment of Frolic Footwear Participant's
Accrued Benefit. If the present value of (a) a Frolic Footwear Participant's
entire nonforfeitable accrued benefit under the plan, or (b) the pre-retirement
spouse's benefit payable on account of a Frolic Footwear Participant under
subsection 8.3 of the plan, does not exceed $3,500; the committee, in its
discretion, may direct the trustee to pay such present value to the Frolic
Footwear Participant (or in the event of his death, to his surviving spouse) in
a lump sum upon his termination of employment.


          H-9.          Limitations. Except to the extent expressly provided
herein to the contrary, the benefits provided pursuant to this Supplement H for
a Frolic Footwear Participant are subject to all of the terms and conditions of
this plan. Unless specified otherwise, terms used in this Supplement H which are
defined in the plan are intended to have the same meanings as given them in this
plan.




-69-

--------------------------------------------------------------------------------


SUPPLEMENT H
WOLVERINE EMPLOYEES' PENSION PLAN
2000 Early Retirement Window


H-1

Purpose The purpose of this Supplement H is to provide benefits for TruStitch
employee members of the Wolverine Employees' Pension Plan who were eligible to
terminate employment under the Wolverine Early Retirement Window-2000, dated
July 12, 2000. (2000 Window) but remained employed as of June 1, 2001, members
who terminated employment under the 2000 Window, or members who terminated under
the reduction in force dated July 12, 2000, and were listed as severance only in
the listing maintained by the Employer (the RIF).

 

 

 

 

H-2

Supplement H Participant An employee will be a Supplement H Participant if he is
a member of the Plan and is eligible under the 2000 Window or was terminated
under the RIF.

 

 

 

 

H-3

Calculation of Pension For purposes of calculating the Normal or Deferred
Commencement Retirement (Section 4.1), Early Retirement (Sections 4.2 and 4.3)
or Monthly Deferred (Section 6.1) Benefit and for purposes of commencing
benefits under those sections, a Supplement H Participant shall be deemed to be
5 years older or age 65 whichever is less, however, this increase in age shall
not change a member's normal retirement date.

 

 

 

 

H-4

Full Vesting. An employee who is terminated under the RIF and listed in the
"Severance Only" classification shall be fully vested in his benefits under the
Plan.

 

 

 

 

H-5

Amount of Pension In addition to the increased age: a Supplement H Participant
shall be entitled to;


 

(a)

Lump Sum   the following Lump Sum payment


 

 

Health Care Plan Status

Lump Sum Amount

 

 

(as of July 12, 2000)

 

 

 

Employee Only

 

$ 1576.08

 

 

Employee & Child

 

$ 3050.22

 

 

Employee & Spouse

 

$ 3874.92

 

 

Employee & Family

 

$ 4932.42



 

 

This benefit shall not apply to Supplement H Participants who remained employed
on June 1, 2001.

 

 

 

 

(b)

Age 60-65 If he is at least age 60, an additional percentage increase in the
benefit calculated under H-3 above, as follows;


 

 

Age

Percentage Increase

 

 

 

(as of July 12, 2000)

in Benefit

 

 

 

60 but less than 61

2%

 

 

 

61 but less than 62

4%

 

 

 

62 but less than 63

6%

 

 

 

63 but less than 64

8%

 

 

 

64 or more

10%  

 




-70-

--------------------------------------------------------------------------------


H-6

Commencement of Pension          Payment of the benefits shall be as follows:


 

(a)

Lump Sum   The lump sum benefit H-4 (a) shall be paid as soon as
administratively feasible after the expiration of the revocation period
following written acceptance of the 2000 Window.

 

 

 

 

(b)

Monthly Pension The monthly Pension calculated under H-3 and H-4(b), at the
first day of any month following the latest of: expiration of the revocation
period following written acceptance of the 2000 Window; the attainment of the
deemed age of 60 by a Supplement H Participant; or a Supplement H Participant's
termination of employment on or after June 1, 2001.


H-7

Supplement D -- Resignation or Dismissal For purposes of Supplement D:


 

(a)

Section 7.4 (regarding allocation of Employer matching contributions) a
Supplement H Participant shall be treated as having retired during the year of
termination of employment.

 

 

 

 

(b)

Section 8.2 a Supplement H Participant shall be fully, 100% vested in his
Section 414(k) account.














-71-

--------------------------------------------------------------------------------


SUPPLEMENT I

WOLVERINE EMPLOYEES PENSION PLAN

I-1

Purpose. The purpose of this Supplement I is to reflect the merger of the
Wolverine Hy-Test, Inc. Collectively Bargained Pension Plan (Hy-Test Plan) with
this Plan and to reflect enhanced pension benefits for members formerly included
within the drivers unit represented by Teamsters Local 406 (Teamsters Unit).

 

 

I-2

Members Included. This Supplement shall apply to members formerly included
within the Hy-Test Plan and formerly covered by a collective bargaining
agreement between the Company and Local 160A, UNITE!, AFL/CIO/CLC and only where
specifically designated to members within the Teamsters Unit.

 

 

I-3

Teamsters Unit Members. Each member included within the Teamsters Unit shall be
fully vested in the members accrued benefit as of the member's termination of
employment. Each member between ages 55 and 60 as of September 30, 2000, shall
receive an additional seven years of service under Section 3.2(c) (for purposes
of determining the member's eligibility for monthly pension benefits).

 

 

I-4

Hy-Test Members. The following provisions apply to former members of the Hy-Test
Plan.

 

 

I-4.1

Normal Retirement. A Member whose employment terminates, other than by death or
Disability, on the Member's Normal Retirement Date is eligible for a Normal
Retirement Benefit.


 

(a)

Normal Retirement Date. "Normal Retirement Date" means the date the Member
attains age 62.

 

 

 

 

(b)

Normal Retirement Benefit. "Normal Retirement Benefit" means the Member's
Accrued Benefit. The monthly Normal Retirement Benefit shall be not less than
the amount of any Early Retirement Benefit to which the Member was entitled if
the Member had retired at any time under the provisions of Section I-4.2.

 

 

 

 

(c)

Accrued Benefit. "Accrued Benefit" means a monthly pension benefit, payable as a
Single Life Annuity, beginning on the first day of the month following the
Member's Normal Retirement Date. The monthly amount shall be equal to the
Member's Years of Service multiplied by the applicable Benefit Rate set forth in
this subsection.


 

Retirement Date

Benefit Rate

 

 

 

 

 

 

 

On or after January 1, 1996

 

$10.25

 

 

On or after January 1, 1997

 

$10.75

 

 

On or after January 1, 1998

 

$11.00

 

 

On or after March 1, 1999

 

$12.00

 

 

On or after January 1, 2000

 

$13.00

 


 

(d)

Benefit Service. A Member earned a "Year of Benefit Service" for each Plan Year
under the following schedule:


 

Hours of Service
in Covered Employment

Percentage of
Year of Service

 

 

 

 

 

 

 

    0 - 199

 

    0

 

 

200 - 499

 

  25%

 

 

500 - 799

 

  50%

 

 

800 - 999

 

  75%

 

 

1,000 or more

 

100%

 



--------------------------------------------------------------------------------


I-4.2

Early Retirement. A Member whose employment terminates, other than by death or
Disability, on or after the Member's Early Retirement Date and before the
Member's Normal Retirement Date is eligible for an Early Retirement Benefit.


 

(a)

Early Retirement Date. "Early Retirement Date" means the date the Member attains
age 55, or if later, the date the Member completes 25 Years of Vesting Service.

 

 

 

 

(b)

Early Retirement Benefit. "Early Retirement Benefit" means the Member's Accrued
Benefit determined as of the date that the Member's employment terminated.

 

 

 

 

(c)

Early Payment. A Member who is eligible for Early Retirement may elect to begin
payment on the first day of any month following the termination of employment
after the Member's Early Retirement Date. If the Member elects and payment
begins before the first day of the month after the Member's Normal Retirement
Date, the monthly amount of the benefit shall be reduced and shall be the
actuarial equivalent of the Accrued Benefit payable at the Member's Normal
Retirement Age.


I-4.3

Late Retirement. A Member whose employment terminates after the Member's Normal
Retirement Date is eligible for a Late Retirement Benefit.


 

(a)

Late Retirement Date. "Late Retirement Date" means the date that the Member's
employment terminates or, if earlier, the Member's Required Beginning Date.

 

 

 

 

(b)

Late Retirement Benefit. "Late Retirement Benefit" means a monthly pension equal
to:

 

 

 

 

 

(i)

Pre-Age 70 1/2. If the Member's employment terminated on or before the Required
Beginning Date, the Normal Retirement Benefit determined as of the Late
Retirement Date, including any additional benefits accrued for the period of the
Member's employment after the Normal Retirement Date.

 

 

 

 

 

 

(ii)

Post-Age 70 1/2. If the Member's employment terminated after the Required
Beginning Date, the amount determined in (i) above reduced by the actuarial
equivalent of the total plan distributions made to the Member up to the Member's
Late Retirement Date. The benefit shall not be reduced to an amount less than
the Member's Accrued Benefit determined as of the Member's Normal Retirement
Date.


I-4.4

Deferred Vested Retirement. A Member who has a Vested Accrued Benefit and whose
employment terminated before the Member's Normal or Early Retirement Date, other
than by death or Disability, is eligible for a Deferred Vested Benefit.


 

(a)

Deferred Vested Benefit. "Deferred Vested Benefit" means the Member's Vested
Accrued Benefit determined as of the date that the Member's employment
terminated.

 

 

 

 

(b)

Early Payment. If the Member is eligible and elects payment of the Deferred
Vested Benefit before the first day of the month following the Member's Normal
Retirement Date, the monthly amount of the benefit shall be reduced and shall be
determined in the same manner as provided for early payment of the Early
Retirement Benefit.


I-4.5

Death Benefits. A death benefit shall be paid only as provided in this section.


 

(a)

Death Before Annuity Starting Date. If a Member who has a Vested Accrued Benefit
dies before the Annuity Starting Date, benefits will be paid as follows:


 

 

(i)

Surviving Spouse. If the Member has a Surviving Spouse, the Surviving Spouse
shall receive a QPSA unless the Surviving Spouse waives the QPSA and elects
another available form of payment.




I-2

--------------------------------------------------------------------------------


 

 

 

(A)

Spouse Defined. "Spouse" means the husband or wife to whom the Member was
married at any specified time. A former Spouse shall not be a Spouse except to
the extent specified in a QDRO.

 

 

 

 

 

 

 

 

(B)

Surviving Spouse Defined. "Surviving Spouse" means the Spouse to whom the Member
was married at the time of death and who survives the Member. If the Member dies
before benefit payments begin, "Surviving Spouse" means the Spouse to whom the
Member was married for at least 12 consecutive months at the Member's death and
who survives the Member.

 

 

 

 

 

 

 

 

(C)

QPSA Defined. "QPSA" means a qualified pre-retirement survivor annuity that is a
monthly Single Life Annuity payable to the Surviving Spouse of a Member. The
monthly amount of the QPSA is 50% of the benefit that would have been payable to
the Member if the Member had retired on the day before the Member died and had
elected to have benefit payments begin on the earliest permitted payment date in
the form of an immediate QJSA.

 

 

 

 

 

 

 

(ii)

No Surviving Spouse. If the Member does not have a Surviving Spouse, a benefit
shall not be payable under this plan.

 

 

 

 

(b)

Death After Annuity Starting Date. If a Member who has a Vested Accrued Benefit
dies after the Annuity Starting Date, the Beneficiary shall be paid any
remaining benefits payable under the form of payment the Member was receiving
before death.


I-4.6

Benefit Rules.


 

(a)

Single Benefit. A Member shall not receive more than one type of benefit in any
month.

 

 

 

 

(b)

Previously Paid Benefits. The amount of a benefit payable under this article
shall be reduced by the amount of benefits previously paid to or with respect to
the Member, including a lump-sum payment of the Member's entire Vested Accrued
Benefit after the Member's employment terminates. All reductions shall be
computed on a uniform basis by calculating and offsetting the Actuarially
Equivalent value of the benefit previously paid from the Member's final benefit.

 

 

 

 

(c)

Transfer. A transfer between Covered Employment and employment with the Employer
other than Covered Employment, or a transfer between the Employer and a Related
Employer, is not termination of employment.

 

 

 

 

(d)

Pay Status. Benefits in pay status on or after the merger shall continue to be
paid in the form provided by the Plan.


I-4.7

Vested Percentage. A Member's Accrued Benefit shall be 100% vested.

 

 

I-4.8

Time of Payment. Subject to the QJSA and QPSA provisions of this plan and the
required distribution rules of this Article, benefit payments shall begin not
later than 60 days after the end of the Plan Year that includes the Member's
Normal Retirement Date or, if later, the end of the Plan Year in which
employment terminates.


 

(a)

Normal Retirement Benefit. The Normal Retirement Benefit shall begin on the
first day of the month following the Member's Normal Retirement Date.

 

 

 

 

(b)

Early Retirement Benefit. The Early Retirement Benefit shall begin on the first
day of the month following the Member's Normal Retirement date. The Member may
elect earlier payment beginning on the first day of any month following the
Member's Early Retirement Date.



I-3

--------------------------------------------------------------------------------


 

(c)

Late Retirement. The Late Retirement Benefit shall begin on the first day of the
month following the Member's termination of employment or, if earlier, the
Member's Required Beginning Date.

 

 

 

 

(d)

Deferred Vested Benefit. The Deferred Vested Benefit shall begin on the first
day of the month following the Member's Normal Retirement Date. If the Member is
credited with at least 25 (or 10 if the Member's termination is due to permanent
closing of the facility in which the Member was employed) Years of Vesting
Service at termination of employment, the Member may elect earlier payment
beginning on the first day of any month following the date the Member attains
age 55.

 

 

 

 

(e)

Death Benefit.

 

 

 

 

 

 

(i)

Before Annuity Starting Date. The QPSA shall begin on the first day of the month
following the date of death, or if later, the first day a Member could have
elected early payment of an Early Retirement Benefit or a Deferred Vested
Benefit, if applicable. The Surviving Spouse may elect to delay commencement of
the benefit to the first day of any later month but not later than the first day
of the month following the Member's Normal Retirement Date.

 

 

 

 

 

 

(ii)

After Annuity Starting Date. If the form of payment to the Member provides for
benefits after the Member's death, the continuing benefit shall be paid to the
Beneficiary as provided.

 

 

 

 

(f)

Immediate Payment. If the Member's employment terminates for any reason before
the Member's Normal Retirement Date and the Actuarially Equivalent present value
of the Member's Vested Accrued Benefit, including any earlier payments, is
$5,000 or less, the Administrator shall direct payment of the present value as
soon as administratively feasible following termination of employment.


I-4.9

Determination of Benefits. The age of the individuals to whom benefits are
payable shall be determined as of the date the benefit is payable. All forms of
payment under this Schedule shall be Actuarially Equivalent to the benefit
payable as a Single Life Annuity. "Actuarially Equivalent" means equal in value
based on the following actuarial assumptions:


 

(a)

Interest Rate. 6 1/2% per annum, compounded annually.

 

 

 

 

(b)

Mortality Table. 1971 Group Annuity Mortality Table assuming three males for
every seven females

 

 

 

 

(c)

Lump Sum Determination. Actuarial Equivalence of a lump-sum payment shall be
determined based on.

 

 

 

 

 

(i)

Mortality. The 1983 Group Annuity Mortality Table weighted 50% male and 50%
female.

 

 

 

 

 

 

(ii)

Interest Rate. An interest rate for the Plan Year consisting of the annual rate
of interest on 30-year Treasury securities for the month of December preceding
the Plan Year in which the lump sum is calculated.


I-4.10

Form of Payment.


 

(a)

Standard Form. Benefits under this Schedule shall be paid as follows:


 

 

(i)

Married. If the Member is married when benefit payments are to begin, the
Member's benefit shall be paid as a QJSA unless the Member waives the QJSA, with
consent of the Spouse, and properly elects another available form of payment.



I-4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

(A)

Definition. "QJSA" means an immediate qualified joint and survivor annuity under
which a reduced (compared to amount of the Member's Vested Accrued Benefit
payable as a Single Life Annuity) amount is payable to the Member for life and
50% of the reduced amount is payable to the Surviving Spouse, if any, for life
after the Member's death.

 

 

 

 

 

 

 

 

(B)

Monthly Payments. The monthly amount payable to the Member and the monthly
amount payable to the Surviving Spouse shall not increase after payments begin.
The monthly payments under the QJSA shall be such that the value of the expected
payments to the Member and the Surviving Spouse is Actuarially Equivalent to the
benefit payable as a Single Life Annuity.

 

 

 

 

 

 

 

(ii)

Not Married. If the Member is not married when benefit payments are to begin,
the Member's benefit shall be paid as a Single Life Annuity, unless the Member
waives that form and properly elects another available form of payment.

 

 

 

 

 

(b)

Optional Forms of Payment. Upon waiver of the QJSA, Member may elect a Single
Life Annuity. A "Single Life Annuity" is a monthly benefit payable in equal
installments for the life of the Member or other individual with no payments to
be made for any periods after the recipient's death.


I-4.11

Merger Schedule. The Company shall, as required by Code Section 414(l), maintain
a special schedule of benefits payable on a termination basis for Hy-Test
members as required under Regulation 1.414(l)-1(h). The special benefits shall
be payable in the priority required by Regulation 1.414(l)-1(h) if the Plan
terminates on or before December 31, 2005. If the liabilities attributable to
benefits payable under this Schedule are spun off or transferred to another plan
on or before December 31, 2005, the Plan shall transfer assets to the spun off
or transferee plan sufficient to satisfy the liabilities in full.
















I-5

--------------------------------------------------------------------------------


SUPPLEMENT J
WOLVERINE EMPLOYEES' PENSION PLAN
20010 Early Retirement Window/Special Severance Program

J-1

Purpose The purpose of this Supplement J is to provide benefits for Wolverine
Footwear employee members of the Wolverine Employees' Pension Plan who were
eligible to terminate employment under the Wolverine Special Severance Program
Early Retirement Window-2001 (current Footwear employee, age 60 before January
31, 2002, 15 years of continuous service by August 31, 2001 and not within an
excluded job classification).

 

 

 

 

J-2

Supplement H Participant An employee will be a Supplement J Participant if he is
a member of the Plan and is eligible under the 2001 Window.

 

 

 

 

J-3

Calculation of Pension For purposes of calculating the Normal or Deferred
Commencement Retirement (Section 4.1), Early Retirement (Sections 4.2 and 4.3)
or Monthly Deferred (Section 6.1) Benefit and for purposes of commencing
benefits under those sections, a Supplement J Participant shall be deemed to be
5 years older or age 65 whichever is less. However, this increase in age shall
not change a member's normal retirement date.

 

 

 

 

J-4

Amount of Pension In addition to the increased age: a Supplement J Participant
shall be entitled to;


 

(a)

Lump Sum   the following Lump Sum payment


 

 

Health Care Plan Status

Lump Sum Amount

 

 

(as of October 1, 2001)

 

 

 

Employee Only

 

$ 1758.63

 

 

Employee & Child

 

$ 3404.83

 

 

Employee & Spouse

 

$ 4329.55

 

 

Employee & Family

 

$ 5506.84


 

(b)

Age 60-65 If he is at least age 60, an additional percentage increase in the
benefit calculated under J-3 above, as follows;


 

 

Age

Percentage Increase

 

 

 

(as of July 12, 2000)

in Benefit

 

 

 

60 but less than 61

2%

 

 

 

61 but less than 62

4%

 

 

 

62 but less than 63

6%

 

 

 

63 but less than 64

8%

 

 

 

64 or more

10%  

 









I-6

--------------------------------------------------------------------------------


J-6

Commencement of Pension Payment of the benefits shall be as follows:


 

(a)

Lump Sum The lump sum benefit J-4 (a) shall be paid as soon as administratively
feasible after the expiration of the revocation period following written
acceptance of the 2001 Window.

 

 

 

 

(b)

Monthly Pension The monthly Pension calculated under J-3 and J-4(b), at the
first day of any month following the latest of: expiration of the revocation
period following written acceptance of the 2001 Window; the attainment of the
deemed age of 60 by a Supplement J Participant; or a Supplement J Participant's
termination of employment on or before December 31, 2001.


J-7

Supplement D --For purposes of Supplement D:

 

 

 

Section 7.4 (regarding allocation of Employer matching contributions). A
Supplement J Participant shall be treated as having retired during the year of
termination of employment.
























-7

--------------------------------------------------------------------------------


APPENDIX A

Covered Employee Groups
(Other than Supplement D)

 


UNIT

 

EFFECTIVE DATE
     UNDER PLAN     

 

 

 

 

 

 

 

Frolic Footwear Division -
   Salaried

 

02-01-70

 

 

Hush Puppies Retail, Inc. -
   Division 5

 

01-01-77

 

 

Tru-Stitch Footwear Division -
   Salaried

 

01-01-70

 

 

Tru-Stitch Footwear Division -
   Hourly - Non Union

 

01-01-85

 

 

Wolverine Employees

 

01-01-69

 

 

Brooks Shoe Company, Inc.

 

01-01-82

 

 

Viner Bros., Inc.

 

04-01-84

 

 

Town & Country Shoes, Inc.

 

06-01-81

 

 

Wolverine Hy-Test, Inc.
   non-collectively bargained employees

 

04-17-96

 



Covered Employee Groups
(Supplement D)

 

 

 

EFFECTIVE DATE

 

 

 

 

 

 

 

Wolverine World Wide, Inc.

 

01-01-94

 

 

Town & Country Shoes, Inc.

 

01-01-94

 

 

Brooks Shoe Company, Inc.

 

01-01-94

 

 

Viner Bros, Inc.

 

01-01-94

 

 

Little Falls Footwear Division

 

01-01-94

 

 

Hush Puppies Retail, Inc. - Division 05

 

01-01-94

 

 

Wolverine World Wide, Inc. Salaried at Puerto Rico

 

01-01-94

 

 

Wolverine Procurement, Inc.

 

01-01-94

 

 

B&B Shoe Division.

 

01-01-94

 

 

Wolverine Hy-Test, Inc.
    non-collectively bargained employees

 


04-17-96

 






--------------------------------------------------------------------------------


APPENDIX B


Retirement Date (Normal/Deferred Benefit),
Date of Disability (Disability Retirement
Benefit) or Termination of Employment Date
(Early Retirement/Monthly Deferred               

 



Dollar Benefit
Multiplier

 




Amendment

 

 

 

 

 

 

 

 

 

 

January 1, 1976 - December 31, 1978

 

$4 (pre-1/1/76
Service)/ $6
(post-12/31/75
Service)

 

0

 

 

 

 

 

January 1, 1979 - December 31, 1983

 

$6.00

 

Third

January 1, 1984 - December 31, 1975

 

$7.00

 

Fifth

January 1, 1986 - December 31, 1988

 

$8.00

 

Thirteenth

January 1, 1989 - December 31, 1989

 

$8.50

 

Eighteenth

January 1, 1990 - December 31, 1991

 

$9.00

 

Eighteenth

January 1, 1992 - December 31, 1992

 

$11.00

 

Twenty-Second

January 1, 1993 - December 31, 1993

 

$12.00

 

Twenty-Fifth

January 1, 1994 - December 31, 1994

 

$14.00

 

Twenty-Sixth

January 1, 1995 - December 31, 1995

 

$15.00

 

Twenty-Ninth

January 1, 1996 - December 31, 1997

 

$16.00

 

Thirty-Fourth

January 1, 1998 - December 31, 1998

 

$18.00

 

Thirty-Seventh

January 1, 1999 - December 31, 1999

 

$20.00

 

Fortieth

January 1, 2000 - December 31, 2000

 

$21.00

 

Forty-Second

January 1, 2001 -- December 31, 2001

 

$23.00

 

Forty-Seventh

January 1, 2002 or after

 

$24.00

 

Forty-Ninth